Exhibit 10.1

TERMINATION AGREEMENT

TERMINATION AGREEMENT, dated as of March 31, 2006 (this “Agreement”), by and
among BANCA INTESA S.p.A., a Società per azioni organized under the laws of the
Republic of Italy (“Intesa”), LAZARD GROUP LLC, a Delaware limited liability
company (“Lazard”), and LAZARD & CO. S.R.L., a Società a responsabilità limitata
organized under the laws of the Republic of Italy (the “JV Company”).

WHEREAS, Intesa, Lazard and the JV Company are parties to that certain Master
Transaction and Relationship Agreement, dated as of March 26, 2003 (the
“Transaction Agreement”), pursuant to which, inter alia, Intesa purchased each
of the $150 Million Lazard Note, the Intesa JV Interest and the Intesa JV Note
(each as defined in the Transaction Agreement);

WHEREAS, Intesa, Lazard and the JV Company desire to terminate the joint venture
relationship established pursuant to the Transaction Agreement, on the terms and
conditions set forth herein; and

WHEREAS, the boards of directors of each of Intesa, Lazard and the JV Company
have approved this Agreement and the transactions contemplated hereby.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, and for the mutual benefits to be derived from this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

ARTICLE I

THE TRANSACTIONS

Section 1.01 Termination of Joint Venture Relationship. At the Closing (as
defined below), upon satisfaction or waiver of the conditions set forth in
Section 2.02:

(a) the Transaction Agreement shall terminate in full and shall become void and
have no further force or effect, except that each of Section 8.2, Section 9.4
(as modified by Section 3.05 hereof), Section 11.4 and Section 11.5 of the
Transaction Agreement shall survive such termination, continue in full force and
effect in accordance with its terms and be deemed to be incorporated herein by
reference;

(b) Intesa shall convey, assign and transfer to Lazard, all of Intesa’s right,
title and interest in, to and under the Intesa JV Interest, free and clear of
all Liens (as defined in the Transaction Agreement), and, in exchange therefor,
Lazard shall convey, assign and transfer to Intesa, the $96,000,000 Senior
Promissory Note of Lazard Group LLC, due on February 28, 2008, in the form
attached hereto as Exhibit A (the “Intesa JV Senior Term Note”);



--------------------------------------------------------------------------------

(c) Intesa shall convey, assign and transfer to Lazard, all of Intesa’s right,
title and interest in, to and under the Intesa JV Note, free and clear of all
Liens, and, in exchange therefor, Lazard shall convey, assign and transfer to
Intesa, the $50,000,000 Subordinated Promissory Note of Lazard Group LLC, due on
February 28, 2008, in the form attached hereto as Exhibit B (the “Intesa JV
Subordinated Term Note”);

(d) the $150 Million Lazard Note (as defined in the Transaction Agreement) shall
be amended and restated to read in its entirety in the form attached as Exhibit
C (as so amended, the “Amended $150 Million Lazard Note”); and

(e) the Guaranty, dated as of March 26, 2003, by Lazard in favor of Intesa (the
“Guaranty”), shall be amended and restated to read in its entirety in the form
attached as Exhibit D (as so amended, the “Amended Guaranty”, and together with
the Amended $150 Million Lazard Note, the Intesa JV Senior Term Note, the Intesa
JV Subordinated Term Note and the Registration Rights Agreement (as defined in
the Amended $150 Million Lazard Note), the “Other Documents”).

ARTICLE II

THE CLOSING

Section 2.01 The Closing.

(a) The closing of the transactions set forth in Section 1.01 (the “Closing”)
shall occur at 4:00 p.m., Milan time, at the offices of Prof. Piergaetano
Marchetti or other member of Studio Notarile Marchetti, Milan, at Via Agnello
18, on the third Business Day following the date on which the last of the
conditions required to be satisfied or waived pursuant to Section 2.02 is either
satisfied or waived or at such other place, time or date as the parties shall
agree upon in writing. The date on which the Closing is to occur is referred to
herein as the “Closing Date”.

(b) At the Closing, (1) Intesa and Lazard shall execute a deed of transfer of
the Intesa JV Interest (the “Deed of Transfer”) from Intesa to Lazard, in the
form attached hereto as Exhibit E, before the Italian Notary Public, Prof.
Piergaetano Marchetti or other member of Studio Notarile Marchetti, Milan, at
Via Agnello 18, pursuant to section 2470, second paragraph, of the Italian civil
code, and (2) Lazard shall purchase and acquire from Intesa, and Intesa shall
convey, assign and transfer to Lazard all of Intesa’s right, title and interest
in, to and under the Intesa JV Note, pursuant to section 1266 of the Italian
civil code. Title to the Intesa JV Interest and the Intesa JV Note will be
transferred to Lazard effective as of the Closing with all rights pertaining
thereto in exchange for the Intesa JV Senior Term Note and the Intesa JV
Subordinated Term Note, respectively.

(c) At the Closing, Lazard shall deliver to Intesa:

 

  (i) the Intesa JV Senior Term Note duly executed by Lazard;

 

  (ii) the Intesa JV Subordinated Term Note duly executed by Lazard;

 

-2-



--------------------------------------------------------------------------------

  (iii) the Amended $150 Million Lazard Note and the Amended Guaranty, each duly
executed by Lazard and/or its applicable affiliate party thereto; and

 

  (iv) an amount in cash equal to the Lazard Closing Payment by wire transfer of
immediately available funds to the account specified by Intesa at least three
(3) Business Days prior to the Closing Date.

(d) At the Closing, Intesa shall deliver to Lazard:

 

  (i) a copy of the Intesa JV Senior Term Note duly executed by Intesa;

 

  (ii) a copy of Intesa JV Subordinated Term Note duly executed by Intesa;

 

  (iii) a copy of the Amended $150 Million Lazard Note and of the Amended
Guaranty, each duly executed by Intesa;

 

  (iv) the original documents for each of the Intesa JV Note, the $150 Million
Lazard Note and the Guaranty;

 

  (v) an amount in cash, if any, equal to the amount payable to Lazard pursuant
to Section 3.01(c) by wire transfer of immediately available funds to the
account specified by Lazard at least three Business Days prior to the Closing
Date; and

 

  (vi) letters of resignation duly executed by each individual who (A) is a
member of the board of directors or a member of the board of statutory auditors
of the JV Company (or both) and (B) was designated by Intesa, pursuant to which
letter each such individual shall resign from all positions with the JV Company,
effective immediately upon the Closing.

Section 2.02 Conditions to the Closing. The respective obligations of each party
hereunder to consummate the transactions contemplated by Section 1.01 shall be
subject to the fulfillment (or waiver, in the case of Lazard or the JV Company,
by Lazard or, in the case of Intesa, by Intesa) at or prior to the Closing Date,
of the following conditions:

(a) the staff of the U.S. Federal Reserve shall have confirmed that it will not
assert that Intesa controls Lazard, Lazard Ltd or any of their respective
controlled affiliates for purposes of the International Banking Act of 1978, as
amended, and the Bank Holding Company Act of 1956, as amended, after
consummation of the transactions contemplated by Section 1.01;

(b) no Governmental Authority or arbitral tribunal shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, judgment,
decree, injunction or other order (whether temporary, preliminary or permanent)
that, in each case, prohibits consummation of any of the transactions
contemplated by this Agreement;

 

-3-



--------------------------------------------------------------------------------

(c) each of the representations and warranties of the other party shall be true
and correct in all material respects as of the Closing Date as though made on
and as of the Closing Date; each of the obligations of the other party to be
performed on or before the Closing Date pursuant to the terms of this Agreement
shall have been duly and fully performed in all material respects on or before
the Closing Date; and the other party shall deliver a certificate signed by an
executive officer of it to such effect;

(d) the Deed of Transfer shall have been duly executed by the parties thereto
before the applicable Italian Notary Public in accordance with Section 2.01(b);

(e) the other party shall have executed, delivered or caused to be delivered
each of the items required to be delivered by such other party in accordance
with Section 2.01; and

(f) the credit protection instruments for the Intesa JV Senior Term Note and for
the Intesa JV Subordinated Term Note shall have been executed, or Intesa shall
have entered into definitive agreements for the transfer of such Notes in
accordance with the terms of Section 11 of such Notes, in each case in a form
reasonably satisfactory to Intesa.

In addition, the obligation of Lazard and the JV Company to consummate the
transactions contemplated by Section 1.01 shall further be subject to the
fulfillment (or waiver by Lazard) at or prior to the Closing of the condition
that the clearance from the Italian antitrust authority with respect to the
transfer of the Intesa JV Interest to Lazard shall have been received.

As used in this Section 2.02, the term “other party” shall mean, when
considering the obligations of Intesa hereunder to consummate the transactions
contemplated by Section 1.01, Lazard and the JV Company, and, when considering
the obligations of Lazard or the JV Company hereunder to consummate the
transactions contemplated by Section 1.01, Intesa.

ARTICLE III

COVENANTS

Section 3.01 Efforts.

(a) Each of Lazard, the JV Company and Intesa shall use their respective
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by each of Section 1.01, on the terms and subject to the conditions
set forth herein and to cooperate with the other in connection with the
foregoing.

(b) In furtherance of, and without limitation on, Section 3.01(a): (i) the
parties shall cooperate and take all necessary action, if any, (A) to terminate,
effective as of the Closing, all agreements between Intesa, on the one hand, and
Lazard, the JV Company or any their respective affiliates, on the other hand,
including the Shareholders Agreement (as defined in the Transaction Agreement)
(but excluding each of this Agreement and the Other Documents), (B) to amend the
JV Governing Documents (as defined in the

 

-4-



--------------------------------------------------------------------------------

Transaction Agreement), effective immediately after the Closing, to eliminate
Article 14 of Title VI of the JV Company’s current bylaws and as otherwise
reasonably requested by Lazard, and (C) in order to prepare or communicate to
the other parties information and data for the prompt preparation of all
documents required for filings and registration with, and notification to, all
Governmental Authorities pursuant to Section 2.02(a), and (ii) Lazard will
cooperate in good faith with Intesa (A) (1) to procure third party credit
support for the Intesa JV Senior Term Note and for the Intesa JV Subordinated
Term Note or (2) for a period of 10 Business Days after the date hereof, to
procure the transfer of such Notes to Citigroup, Inc. or the Goldman Sachs
Group, Inc. in accordance with the provisions thereof, or (B) in the event that
Intesa desires to transfer the Amended $150 Million Lazard Note to a third party
in accordance with the provisions of such note (which person shall be acceptable
to Lazard in its sole discretion). In the exercise of its good faith cooperation
pursuant to clause (ii) of the immediately foregoing sentence, Lazard shall
consider, in good faith, any amendments or modifications to the terms of such
notes requested by Citigroup, Inc. or Goldman Sachs Group, Inc., provided that
in no event in the exercise of its good faith cooperation pursuant to clause
(ii) shall Lazard be required to agree to any amendment or modification of any
of the notes referred to in clause (ii), which amendments or modifications may
be agreed to or rejected by Lazard in its sole discretion.

(c) In furtherance of, and without limitation on, Section 3.01(a), Lazard and
Intesa agree to use their reasonable best efforts (i) to cooperate and provide
each other with an opportunity to participate in any meetings or communications
with the U.S. Federal Reserve and review in advance any written correspondence
sent by the other party to the U.S. Federal Reserve and (ii) to file the
communication provided under section 16 of law no. 287 of 1990 with the Italian
antitrust authorities as promptly as practicable after the date hereof.

(d) In the event that the approval of the financial accounts for Year 2005 by
the quotaholders’ meeting of the JV Company occurs prior to the Closing, each of
Lazard and Intesa shall, and shall cause its representatives on the board of
directors of the JV Company to, take all necessary action (including by
participating in and approving the relevant resolution of the quotaholders or
the board of directors of the JV Company) to cause the payment date of the
dividends pertaining to the financial accounts for Year 2005, if any, or other
distributions, if any, to occur after the transfer of the Intesa JV Interest to
Lazard at the Closing, it being understood that only Lazard shall be entitled to
receive dividends from the financial accounts for Year 2005, if any, or other
distributions, if any, of the JV Company.

(e) At the Closing, (i) the JV Company shall pay the accrued and unpaid interest
on the Intesa JV Note, calculated as of the Business Day immediately preceding
the Closing Date, in cash to Intesa, and (ii) Lazard shall pay an amount in cash
equal to an implied annual rate of return of 3% on a notional principal amount
of $100,000,000 for the period commencing on April 1, 2006 and ending on the
Business Day immediately preceding the Closing Date (collectively, the “Lazard
Closing Payment”). The payment pursuant to this Section 3.01(e)(ii) shall be
deemed to be an adjustment to the purchase price of the Intesa JV Interest
pursuant to Section 1.01(b) of this Agreement.

 

-5-



--------------------------------------------------------------------------------

Section 3.2 Mutual Release.

(a) Except as expressly set forth in the last sentence of this Section 3.02(a),
effective as of the Closing, each of Lazard and the JV Company hereby agrees to
remise, release, acquit and discharge Intesa and its subsidiaries and
affiliates, each of their respective principals, directors, officers, employees,
agents, attorneys, each of the JV Company’s directors and auditors designated by
Intesa, and each of their respective heirs, predecessors, successors and
assigns, from any and all obligations, claims, charges, actions, causes of
action, claims for relief, demands, rights, damages and costs, attorneys’ fees,
compensatory or punitive or exemplary damages (“Claims”), of any nature
whatsoever, known or unknown, suspected or unsuspected, which Lazard, the JV
Company, any of their respective subsidiaries or affiliates, or any of their
respective successors or assigns, ever had, now have or hereafter claim to have,
in law or in equity, by reason of any matter, cause or thing whatsoever to the
extent arising out of, or related to, or otherwise in connection with the
Transaction Agreement, any of the Ancillary Agreements (as defined in the
Transaction Agreement) or any the transactions and relationships contemplated by
the Transaction Agreement or any Ancillary Agreement (including the JV
Relationship) (collectively, the “Released Matters”), and each of Lazard and the
JV Company hereby acknowledges that the transactions set forth in Section 1.01
are in full satisfaction of any and all rights such party may have had with
respect to such released Claims. Notwithstanding the foregoing, nothing
contained in this Section 3.02(a) shall release any person from, or operate as a
waiver in respect of any liabilities or obligations under or pursuant to this
Agreement and to the Other Documents.

(b) Except as expressly set forth in the last sentence of this Section 3.02(b),
effective as of the Closing, Intesa hereby agrees to remise, release, acquit and
discharge Lazard, the JV Company, each of their respective subsidiaries and
affiliates, each of their respective principals, directors, officers, employees,
agents and attorneys, each of the JV Company’s and its controlled affiliates’
directors and auditors designated by Lazard or its controlled affiliates, and
each of their respective heirs, predecessors, successors and assigns from any
and all Claims, of any nature whatsoever, known or unknown, suspected or
unsuspected, which Intesa, any of its subsidiaries or affiliates or any of their
respective successors or assigns, ever had, now have or hereafter claim to have,
in law or in equity, by reason of any matter, cause or thing whatsoever to the
extent arising out of, or related to, or otherwise in connection with the
Released Matters, and Intesa hereby acknowledges that the transactions set forth
in Section 1.01 are in full satisfaction of any and all rights such party may
have had with respect to such released Claims. Notwithstanding the foregoing,
nothing contained in this Section 3.02(b) shall release any person from, or
operate as a waiver in respect of any liabilities or obligations under or
pursuant to this Agreement and to the Other Documents.

(c) Notwithstanding anything to the contrary provided in Section 3.02(b), Lazard
and the JV Company hereby agree to indemnify and hold harmless each of the JV
Company’s current and former directors and auditors designated by Intesa,
including such person’s heirs and legal representatives, for any and all
out-of-pocket costs and expenses (esborsi relativi a danni, costi e spese
effettivamente sostenuti) incurred by such person, including reasonable legal
expenses, to the extent resulting from any action

 

-6-



--------------------------------------------------------------------------------

bought by any third parties (including creditors and employees) against such
person by reason of the fact that he or she, or a person of whom he or she is
the legal representative, is or was a director of the JV Company to the fullest
extent permitted by law.

(d) Each of Intesa, on the one hand, and Lazard and the JV Company, on the other
hand, hereby agree, on behalf of itself and its respective subsidiaries and
affiliates, not to seek personal recovery in any legal proceedings on the basis
of facts, events or circumstances underlying any Claims that are the subject of
this mutual release and occurring prior to the Closing.

(e) Intesa shall take all necessary steps to cause the withdrawal and dismissal
with prejudice of any and all arbitral and judicial proceedings arising out of,
relating to, or otherwise in connection with any of the Released Matters in each
case effective immediately after the Closing, if any shall be pending or
otherwise filed or commenced.

(f) From the date hereof until the Closing, the parties hereto shall, and shall
cause their subsidiaries and controlled affiliates to, suspend any and all
activities connected to arbitral or judicial proceedings, and not file or
otherwise commence any such proceedings, in each case to the extent arising out
of, relating to, or otherwise in connection with any of the Released Matters.
Notwithstanding the foregoing, nothing contained in this Section 3.02(f) shall
prevent any party hereto from seeking to enforce its rights or the obligations
of the other parties in each case under or pursuant to this Agreement and to the
Other Documents in accordance herewith and therewith.

Section 3.03 Nondisparagement. Each of the parties shall refrain from making any
public statements (or authorizing any statements to be reported as being
attributed to such party) that are critical, derogatory or which may tend to
injure the reputation or business, in the case of Intesa, of Lazard, the JV
Company, their respective affiliates and their respective executive officers and
directors, or, in the case of Lazard, of Intesa and its executive officers and
directors. It is understood and agreed that any party, if and to the extent such
party is not otherwise in breach of the first sentence of this Section 3.03, may
respond, to any detrimental, disparaging or generally negative statement by the
other party, by publicly providing accurate information, and any such response
will not be deemed to be a breach of this Agreement.

Section 3.04 Lazard as Partner and Other Covenants.

(a) Intesa hereby agrees that from the date hereof through December 31, 2007,
Lazard and the JV Company shall continue to be considered as partners of Intesa
with respect to the provision of the advisory services to Intesa and to Intesa’s
clients, it being understood that the choice of if and how to avail of Lazard’s
and the JV Company’s services remain in Intesa’s sole discretion.

(b) In consideration of the transactions contemplated by this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Intesa hereby covenants and agrees that (i) from the date
hereof through June 30, 2007, it shall not, and shall cause its affiliates not
to, directly or indirectly, (A) enter into any joint venture or similar
arrangement or relationship, through any form of transaction, with any Entity
engaged in investment banking which joint venture,

 

-7-



--------------------------------------------------------------------------------

arrangement or relationship involves, in whole or in part, any Joint Venture
Business (as defined in the Transaction Agreement), or (B) acquire any interest
in any Entity engaged, in whole or in part, in any Joint Venture Business if, in
the case of this clause (B), with respect to the two most recently completed
fiscal years of such Entity, the consolidated revenue of such Entity
attributable to Joint Venture Business in either such years represented 25% or
more of the consolidated revenue of such Entity in such year, and (ii) from the
date hereof through December 31, 2007, it shall not, and shall cause its
affiliates not to, directly or indirectly, enter into any joint venture or
similar arrangement or relationship, through any form of transaction, with, or
acquire any interest in, any Entity (A) that is or was established and is
controlled by a Key Person, (B) in which any Key Person is a significant
stockholder, or (C) in which any Key Person serves as the chairman, chief
executive officer, managing director (direttore generale) or head of investment
banking (or any substantially equivalent position) of such Entity, to the extent
that any such Entity or any such joint venture or similar relationship is
engaged in or involves, in each case, in whole or in part, any Joint Venture
Business.

(c) Notwithstanding anything to the contrary in Section 3.04, Intesa and its
affiliates shall be entitled (i) to acquire (A) as a passive investment shares
of capital stock of any Entity carrying on business which would otherwise
violate Section 3.04(b)(i)(B) so long as Intesa and its affiliates collectively
do not thereby own, or are not thereby entitled to exercise voting rights in
respect of, more than five percent (5%) of the outstanding shares of capital
stock of such Entity after giving effect to the acquisition of such shares, or
(B) as a passive investment any instrument of indebtedness of any Entity
carrying on business which would otherwise violate Section 3.04(b)(i)(B) so long
as Intesa and its affiliates collectively do not thereby own more than ten
percent (10%) of the outstanding indebtedness of such Entity after giving effect
to the acquisition of such indebtedness, and (ii) to engage the services of any
third-party advisor to provide advisory services to Intesa in connection with
its business or its client’s business.

(d) Notwithstanding anything to the contrary in Section 3.04(b), Intesa and its
affiliates shall not be deemed to have breached the provision set forth under
Section 3.04(b), if, at any time during the periods indicated in
Section 3.04(b), Intesa and/or its affiliates shall merge or consolidate with,
or acquire all or a majority of the capital stock of, any Entity in a bona fide
business combination transaction (each such transaction, a “Business Combination
Transaction”); provided, however, that Intesa and its affiliates may not engage
in any Business Combination Transaction involving (i) the Entity set forth on
Annex A (including its successors and assigns) or (ii) any Entity where any
current or former chairman, chief executive officer or director of the JV
Company (A) established and controls such Entity, (B) is a significant
stockholder of such Entity, or (C) serves as the chairman, chief executive
officer, managing director (direttore generale) or head of investment banking
(or any substantially equivalent position) of such Entity and, in the case of
this clause (C) only, with respect to the two most recently completed fiscal
years of such Entity, the consolidated revenue of such Entity attributable to
Joint Venture Business in either such year represented 49% or more of the
consolidated revenue of such Entity in such year. Lazard hereby consents,
and, as applicable, will cause Lazard Funding Limited LLC to consent, to the
assignment of each of the Other Documents in connection with any Business
Combination Transaction involving the merger or consolidation of Intesa
consummated in accordance with this Section 3.04(d) in each case to the
surviving entity in such merger or consolidation.

 

-8-



--------------------------------------------------------------------------------

(e) For purposes of this Section 3.04, (i) a “Key Person” means any current or
former chairman, chief executive officer or director of the JV Company or any of
its subsidiaries, and (ii) a “significant stockholder” with respect to any
Entity means any person that beneficially owns (A) 5% or more of such Entity’s
capital stock or (B) interests entitling such person to 5% or more of such
Entity’s voting power.

(f) In the event of any acquisition of interests or Business Combination
Transaction that, but for the failure of the consolidated revenue of such Entity
attributable to Joint Venture Business in the applicable periods to represent
the applicable minimum threshold of the consolidated revenue of such Entity in
such periods, would have violated Section 3.04(b)(i)(B) or clause (iii) of the
proviso to Section 3.04(d), Intesa shall give Lazard written notice setting
forth, in reasonable detail and for each of the applicable periods, Intesa’s
good faith calculation of the consolidated revenue of such Entity attributable
to Joint Venture Business and the total consolidated revenue of such Entity.
Intesa shall provide such written notice promptly (and in any event within 30
days) after the execution of any agreement providing for such acquisition or
Business Combination Transaction and in any event prior to the consummation
thereof, provided that in the event that Intesa shall be legally or
contractually prohibited from disclosing such information to Lazard or shall
not, notwithstanding its good faith efforts, be able to calculate such amounts
(including any estimate thereof), Intesa shall provide such written notice
promptly (and in any event within 30 days) after the consummation of such
acquisition or Business Combination Transaction.

Section 3.05 Non-Solicitation. In accordance with Section 1.01(a), Section 9.4
of the Transaction Agreement shall survive such termination, continue in full
force and effect in accordance with its terms and be deemed to be incorporated
herein by reference, except that Section 9.4(b)(v) is hereby amended, effective
from and after the Closing, to read in its entirety as follows:

(iv) “Solicitation Period” means the period commencing on the date hereof and
ending on February 28, 2008.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Mutual Representations and Warranties. Each of Lazard and the JV
Company render to Intesa, and Intesa hereby renders to Lazard and to the JV
Company, the following representations and warranties which are and shall be
true and accurate both as of the date hereof and on Closing Date as if they were
made as of such date:

(a) The party making the representation (the “Representing Party”) has been duly
organized, and is validly existing and in good standing, under the laws of its
jurisdiction of incorporation or formation, as applicable, and has the requisite
power and authority and all necessary governmental approvals to own, lease and
operate its

 

-9-



--------------------------------------------------------------------------------

properties and to carry on its business as it is now being conducted, except
where the failure to be so in good standing or to have such power, authority and
governmental approvals would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Representing Party is duly
qualified or licensed to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing or good
standing necessary, except for such failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” means any change affecting, or event or condition
having an effect on, the Representing Party or any of its subsidiaries that
materially burdens the ability of the Representing Party to timely perform its
obligations under this Agreement or prevents or materially delays the
consummation of the transactions contemplated by this Agreement.

(b) Authority. The Representing Party has full corporate or company power and
authority (as applicable) to execute and deliver this Agreement and each of the
Other Documents to which it is a party and to perform its obligations hereunder
and thereunder in accordance with their respective terms. This Agreement and the
Other Documents have been approved by the board of directors of the Representing
Party, and no other corporate proceedings on the part of the Representing Party
are necessary to authorize the execution and delivery of this Agreement, any of
the Other Documents or the consummation by the Representing Party of the
transactions contemplated hereby or thereby. This Agreement has been duly
executed and delivered by the Representing Party, and, assuming the due
authorization, execution and delivery hereof by the other parties, constitutes a
valid and legally binding agreement of the Representing Party, enforceable
against the Representing Party in accordance with its terms. Each of the Other
Documents to which such Representing Party is a party will be duly executed and
delivered by the Representing Party, and, upon such execution and delivery and
assuming the due authorization, execution and delivery thereof by the other
party or parties, will constitute a valid and legally binding agreement of the
Representing Party, enforceable against the Representing Party in accordance
with its terms.

(c) Consents and Approvals. Other than the clearance of the Italian antitrust
authority with respect to the transfer of the Intesa JV Interest pursuant to
Section 1.01(b) and the confirmation of the U.S. Federal Reserve set forth in
Section 2.02(a), there is no requirement applicable to the Representing Party or
its affiliates to make any filing with, or to obtain any permit, authorization,
consent or approval of, any Governmental Authority in connection with the
execution, delivery and performance by the Representing Party of this Agreement
or any Other Document to which it is a party or the consummation by the
Representing Party of the transactions contemplated hereby or thereby, except
for such permits, authorizations, consent or approvals the absence of which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Neither the execution and delivery by the Representing
Party of this Agreement or any Other Document to which it is a party nor the
consummation by the Representing Party of the transactions contemplated hereby
or thereby will (i) violate any provision of the Representing Party’s governing
agreements (which, in the case of

 

-10-



--------------------------------------------------------------------------------

Lazard, shall mean its limited liability company agreement and, in the case of
Intesa, shall mean its by-laws), (ii) result in a default or breach (or give
rise to any right of termination, cancellation or acceleration) under any of the
terms, conditions or provisions of (1) any material indebtedness of the
Representing Party or its subsidiaries or (2) any material arrangement or
agreement of the Representing Party with any third party, or (iii) violate any
order, writ, injunction, judgment, decree, statute, rule or regulation
applicable to the Representing Party, except, in the case of each of clauses
(i), (ii) and (iii), for such violations, defaults or breaches (or rights of
termination, cancellation or acceleration) which would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(d) Absence of Impediments. There are no (i) outstanding judgments, orders,
injunctions or decrees of any Governmental Authority or arbitration tribunal
against the Representing Party or any of its subsidiaries, (ii) lawsuits,
actions or proceedings pending or, to the knowledge of the Representing Party,
threatened against the Representing Party or any of its subsidiaries, or
(iii) investigations by any Governmental Authority which are, to the knowledge
of the Representing Party, pending or threatened against the Representing Party
or any of its subsidiaries, which, in the case of each of clauses (i), (ii) and
(iii), individually or in the aggregate, have or would reasonably be expected to
have a Material Adverse Effect.

(e) Brokers. The Representing Party has not employed any broker, finder,
consultant or other intermediary in connection with the transactions
contemplated by this Agreement or the Other Documents who would have a valid
claim for a fee or commission from, in the case of Intesa as the representing
party, Lazard or the JV Company and, in the case of Lazard or the JV Company as
the representing party, Intesa, in each case in connection with such
transactions.

Section 4.02 Additional Representations of Intesa. Intesa hereby renders to
Lazard and to the JV Company the following representations and warranties which
are and shall be true and accurate both as of the date hereof and on Closing
Date as if they were made as of such date: Intesa owns the Intesa JV Interest,
the Intesa JV Note and the $150 Million Lazard Note free and clear of any Liens,
and the Intesa JV Note constitutes all of the Intesa JV Debts (as defined in the
Transaction Agreement).

ARTICLE V

TERMINATION

Section 5.01 Termination. Subject to the terms of Section 5.02, this Agreement
may be terminated at any time prior to the Closing by:

(a) the mutual written consent of Intesa, Lazard and the JV Company;

(b) either Intesa or Lazard if any injunction, restraining order or decree of
any nature of any Governmental Authority shall restrain, or prohibit the
consummation of the transactions contemplated by this Agreement, and such
injunction, order or decree shall become final and nonappealable and was not
entered into at the request of the terminating party; or

 

-11-



--------------------------------------------------------------------------------

(c) either Intesa or Lazard if the Closing shall not have occurred by
September 30, 2006, if the failure of the Closing to occur on or before such
date did not result from the failure by the party seeking termination of this
Agreement to fulfill any covenant provided for herein that is required to be
fulfilled prior to the Closing.

Section 5.02 Effect of Termination. In the event of termination of this
Agreement pursuant to Section 5.01, this Agreement shall terminate (a) on the
date that written notice thereof by the terminating party to the other parties
shall be given by such terminating party, or (b) if termination is based on
mutual written consent of the parties hereto pursuant to Section 5.01(a), the
date specified in the written consent to such termination signed by each of the
parties hereto, and upon such termination, this Agreement (including the release
and indemnity set forth in Section 3.02 hereof) shall become void and have no
effect, the transactions contemplated hereby shall be abandoned without further
action by the parties hereto, and the parties hereto shall be deemed to have
waived and released any claim or action with respect to this Agreement
(including any claim against any director, officer or employee of the parties or
their affiliates); provided, however, that such termination shall not relieve
any party hereto of any liability for any willful breach of this Agreement. For
sake of clarity, it is understood that in the event of any termination of this
Agreement, all rights and obligations arising from the Transaction Agreement and
the Ancillary Agreements (as defined in the Transaction Agreement) shall
survive, and continue in full force and effect in accordance with their terms,
without any limitation.

ARTICLE VI

GENERAL

Section 6.01 Interpretation. Article, Section and clause references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Definitions in this
Agreement apply equally to both the singular and plural forms of the defined
terms. References to the masculine gender include the feminine gender. The
section and article headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement. The terms “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
article, section, paragraph, clause or subdivision.

Section 6.02 Certain Definitions. Unless the context requires a different
meaning, the following terms used in this Agreement shall have the meanings
indicated:

(a) “affiliate” or “affiliates” means, with respect to a person, any other
person in which the first such person has a direct or indirect controlling
interest or by which the first such person is directly or indirectly controlled
or which is under direct or indirect common control with the first such person
(for the avoidance of doubt, the JV Company

 

-12-



--------------------------------------------------------------------------------

shall not be deemed to be an affiliate of either Intesa or Lazard, and neither
Lazard nor Intesa shall be deemed to be an affiliate of the JV Company, under
this Agreement unless otherwise indicated);

(b) “Business Day” means each day that is not a day on which banking
institutions in either New York or Milan are authorized or obligated by law or
executive order to close;

(c) “control” with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing;

(d) “controlled affiliate” means, with respect to a person, any other person in
which the first such person has a direct or indirect controlling interest
ignoring the concept of “under common control” (for the avoidance of doubt, the
JV Company shall not be deemed to be a controlled affiliate of either Intesa or
Lazard under this Agreement unless otherwise indicated);

(e) “dollars” or “$” means United States dollars;

(f) “Entity” means any corporation, limited liability company, S.p.A. (Società
per azioni), S.r.l. (Società a responsabilità limitata), trust, joint venture,
association, company, partnership or other business entity;

(g) “Euro” or “€“ means European Union Euros;

(h) “person” or “persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities; and

(i) “subsidiary” or “subsidiaries” means, with respect to any person, any
corporation, limited liability company, S.p.A. (Società per azioni), s.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a person (either alone or through or
together with any other subsidiary of such person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity, or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity (for the avoidance of doubt, the JV Company shall not be deemed to
be a subsidiary of either Intesa or Lazard under this Agreement unless otherwise
indicated).

Section 6.03 Costs and Expenses. All costs and expenses incurred in connection
with the transactions contemplated hereby shall be paid by the party incurring
such cost or expense;

 

-13-



--------------------------------------------------------------------------------

provided that the aggregate tax on the stock exchange agreement under Italian
law arising as a result of the transfer of the Intesa JV Interest pursuant to
Section 1.01(b) shall be shared and paid equally by Intesa and Lazard.

Section 6.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

Section 6.05 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto.

Section 6.06 Governing Law; Disputes. This Agreement and performance hereunder
shall be governed by and construed in accordance with the laws of the Republic
of Italy without reference to the choice of law principles thereof (without
prejudice to any different choice of law in each of the Other Documents, which
choice of law shall govern such Other Documents and their performance). Except
for injunctive relief contemplated by Section 6.07 and except as otherwise
provided in any Other Document, all disputes arising under this Agreement shall
be settled exclusively and finally in accordance with the procedures set forth
in Section 11.5 of the Transaction Agreement, which are hereby incorporated by
reference herein.

Section 6.07 Specific Enforcement. The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or any of the Other Documents to which it is a party were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent or cure breaches of the provisions hereof and thereof,
this being in addition to any other remedy to which they may be entitled by law
or by this Agreement (it being understood that this Section 6.07 shall not amend
or modify in any respect the choice of law and forum provisions of any Other
Document).

Section 6.08 Entire Agreement. This Agreement and the Other Documents constitute
the entire agreement of the parties hereto and supersede all prior agreements
and undertakings, both written and oral, among the parties hereto, or any of
them, with respect to the subject matter hereof. In the event of any
inconsistency between the provisions of this Agreement and the Other Documents,
on the one hand, and the provisions of any other agreement, on the other hand,
between Intesa or any of its affiliates, on the one hand, and Lazard, the JV
Company or any affiliate of Lazard or the JV Company, on the other hand, the
provisions of this Agreement and the Other Documents shall prevail, and the
parties hereto shall execute or cause to be executed an amendment, if necessary
in their good faith judgment, to such other agreement to remove such
inconsistency.

 

-14-



--------------------------------------------------------------------------------

Section 6.09 No Third-Party Beneficiaries. Except in each case as provided in
Section 3.02, this Agreement is for the sole benefit of the parties hereto and
their permitted assigns, and nothing herein expressed or implied shall give or
be construed to give to any person, other than the parties hereto and such
assigns, any legal or equitable rights hereunder.

Section 6.08 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be made in writing and shall be
deemed given to a party when (a) delivered to the appropriate address by hand or
by nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number or person as a party may designate
by notice to the other parties):

 

If to Lazard: Lazard Group LLC 30 Rockefeller Plaza New York, New York 10010
UNITED STATES OF AMERICA Attention:    General Counsel Facsimile:    (212)
332-5972 Telephone:    (212) 632-6000 with a copy (which shall not constitute
notice) to each of: Gianni, Origoni, Grippo & Partners Studio Legale Via Delle
Quattro Fontane, 20 00184 Roma ITALY Attention:    Francesco Gianni, Esq.   
Raimondo Premonte, Esq. Facsimile:    +39 06 4871101 Telephone:    +39 06 478751
and Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019
Attention:    Adam D. Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:   
001-212-403-2000 Telephone:    001 212-403-1000

 

-15-



--------------------------------------------------------------------------------

If to Intesa: Banca Intesa S.p.A. Via Monte di Pietà, n. 8 20121 Milano ITALY
Attention:    Direzione Affari Legali Telephone:    +39 02 8796 3523 Facsimile:
   +39 02 8796 2076 with a copy (which shall not constitute notice) to:
Pedersoli e Associati Via Monte di Pietà, 15 20121 Milano ITALY Attention:   
Alessandro Pedersoli, Esq.    Alessandro Dubini, Esq. Facsimile:    +39 02
303051 Telephone:    +39 02 30305333 and Sullivan & Cromwell LLP 125 Broad
Street New York, New York 10004 UNITED STATES OF AMERICA Attention:    George J.
Sampas, Esq. Facsimile:    001 212-558-3588 Telephone:    001 212-551-4000 If to
the JV Company: Lazard & Co. S.r.l. Via Dell’Orso, 2 20121 Milano ITALY
Attention:    Mario Sirocchi, Esq.    Santina Negri Facsimile:    +39
02-72312392 Telephone:    +39 02-723121 with a copy (which shall not constitute
notice) to: Lazard Group LLC 30 Rockefeller Plaza New York, New York 10020
UNITED STATES OF AMERICA Attention:    General Counsel Facsimile:   
212-332-5972 Telephone:    212-632-6000

 

-16-



--------------------------------------------------------------------------------

and Gianni, Origoni, Grippo & Partners Studio Legale Via Delle Quattro Fontane,
20 00184 Roma ITALY Attention:    Francesco Gianni, Esq.    Raimondo Premonte,
Esq. Facsimile:    +39 06 4871101 Telephone:    +39 06 478751 and Wachtell,
Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Attention:   
Adam D. Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:    001-212-403-2000
Telephone:    001 212-403-1000

Section 6.11 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that this Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of Intesa and Lazard (for the avoidance of doubt, it is hereby
acknowledged that the rights and limitations with respect to assignment and
transfer of any Other Document shall be governed by the terms of such Other
Documents).

Section 6.12 Headings. The section and article headings contained in this
Agreement are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Agreement.

Section 6.13 Amendments and Waivers. This Agreement may not be modified or
amended or waived in whole or in part except by an instrument or instruments in
writing signed by each of Lazard and Intesa and, to the extent that such
modification, amendment or waiver adversely affects the rights or obligations of
the JV Company set forth in this Agreement, the JV Company. The waiver by such
parties hereto of a breach of any term or provision of this Agreement shall not
be construed as a waiver of any subsequent breach.

Section 6.14 Publicity. Intesa, on the one hand, and Lazard and the JV Company,
on the other hand, agree to consult promptly with each other prior to issuing
any press release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement, except in each case as required by
applicable law or any listing agreement with a securities exchange. It is
acknowledged and agreed that Lazard and its affiliates may file this Agreement
and the Other Documents with the U.S. Securities and Exchange Commission
together with a description thereof. The parties agree to consult with each
other to develop a joint press release in mutually agreed form for release in
connection with the announcement of the entry into this Agreement.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

BANCA INTESA S.P.A. By:  

/s/ Paolo Grandi

Name:   Paolo Grandi Title:   LAZARD GROUP LLC By:  

/s/ Scott D. Hoffman

Name:   Scott D. Hoffman Title:   Managing Director and General Counsel LAZARD &
CO. S.R.L. By:  

/s/ Marco Stella

Name:   Marco Stella Title:   General Manger

[Termination Agreement Signature Page]

 

-18-



--------------------------------------------------------------------------------

Annex A

Banca Leonardo S.p.A. with registered office in Milan, Via Dante, 16, and any of
its controlled affiliates



--------------------------------------------------------------------------------

EXHIBIT A

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR THE SECURITIES LAWS OF ANY OTHER STATE OR OTHER COUNTRY AND MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THIS SECURITY HAS BEEN
REGISTERED UNDER SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR
UNLESS AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS IS AVAILABLE.

THIS SECURITY MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OF OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11
HEREOF.

Lazard Group LLC

Senior Promissory Note

Due February 28, 2008

 

US $96,000,000      

New York, New York

As of [•], 2006

FOR VALUE RECEIVED, the undersigned, Lazard Group LLC, a Delaware limited
liability company (together with its successors, the “Company”), hereby promises
to pay to the order of Banca Intesa S.p.A. (“Intesa”, together with its
successors and permitted assigns, the “Holder”), the principal sum of Ninety-Six
Million United States Dollars (US$96,000,000), together with interest from the
date hereof on the unpaid balance thereof; the Company hereby fully acknowledges
to be a debtor of Intesa in respect of the aforementioned sum, to be paid in
accordance with the terms provided herein. The Company shall pay interest at the
rate set forth in Section 2(a) annually in arrears on December 31 of each year
commencing December 31, 2006 (each date of payment being an “Interest Payment
Date”) and on the date on which the principal amount hereof shall be due to the
extent then accrued and unpaid. Unless prepaid pursuant to Section 3 below, the
principal amount of this Promise and accrued and unpaid interest thereon shall
be payable in full as set forth in Section 2(b). Payments of both principal and
interest are to be made in accordance with Section 4 below. As used herein, the
term “Promise” includes this Promise and any document issued in exchange herefor
or in replacement hereof.

Section 1. Certain Definitions.

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized by law to close for business in New York City,
New York, United States of America or Milan, Italy.

“control”, used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
Persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing;



--------------------------------------------------------------------------------

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligations of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other Subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity.

(b) As used in this Promise, the expressions “pay in full”, “paid in full” or
“payment in full” means, with respect to any indebtedness, the final and
indefeasible payment in full in cash of all such indebtedness in accordance with
its terms.

Section 2. Payments.

(a) Interest. Interest on the unpaid balance of the principal amount of this
Promise will accrue annually at 4.25% per annum. Interest will be calculated on
the basis of a 360-day year of twelve 30-day months. Interest is payable in
cash, in arrears, on each Interest Payment Date as set forth in the first
paragraph of this Promise, or, if such date is not a Business Day, on the
immediately following Business Day, and on the Maturity Date, defined in
Section 2(b) below.

 

-2-



--------------------------------------------------------------------------------

(b) Maturity Date. All amounts owing under this Promise, both principal and
interest, shall be payable in full on February 28, 2008 (the “Maturity Date”).

Section 3. Optional Prepayments. The Company may, upon five (5) Business Days’
notice to the Holder, at the option of the Company, prepay any or all of the
principal amount of this Promise, without penalty or premium. All such
prepayments shall be accompanied by the payment of all unpaid interest on the
principal amount prepaid accrued to the date of prepayment, or, if such date is
not a Business Day, accrued to the Business Day immediately preceding such date
of prepayment.

Section 4. Method of Payment. Payment of any amounts due hereunder (whether
principal or interest) shall be made in United States Dollars by wire transfer
of immediately available funds to such bank account as the Holder may from time
to time designate in writing. Any payment due hereunder on a date which is not a
Business Day shall be due and payable on the immediately following Business Day.

Section 5. Events of Default. If any of the following events (“Events of
Default”) occurs:

(a) the Company fails to pay any amount due under this Promise when the same
becomes due and payable, and such failure continues for thirty (30) days after
notice thereof to the Company;

(b) the Company shall have materially breached its covenants contained in this
Promise, and such breach shall not have been cured by the date thirty (30) days
after notice thereof to the Company;

(c) the Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition in bankruptcy, or is adjudicated as bankrupt or insolvent, or files any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation in the United States, or files any
answer admitting or failing to deny the material allegations of a petition filed
against the Company for any such relief, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or liquidator of the Company or of
all or any substantial part of the properties of the Company, or the Company or
its directors or majority stockholders take any action for the purpose of
effecting any of the foregoing;

(d) if, within 60 days after the commencement of any proceeding against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, in the United States, such proceeding has not been dismissed
or if, within 60 days after the appointment,

 

-3-



--------------------------------------------------------------------------------

without the consent or acquiescence of the Company, of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, such appointment has not been vacated; or

(e) the Company shall be in default beyond any applicable grace or notice period
in the payment of Debt for money borrowed in an amount in excess of $50,000,000,
and (i) the holders of such Debt shall have demanded accelerated repayment
thereof, or (ii) the final maturity of such Debt shall have occurred.

then and, in any such event, the Holder at its option may proceed to protect and
enforce its rights in the manner set forth in Section 6 below.

Section 6. Remedies on Default, etc. If an Event of Default has occurred and is
continuing, subject to Section 8, the Holder may (a) elect, by written notice to
the Company, to declare the entire amount outstanding hereunder to be due and
payable in full, whereupon the entire such amount shall be and become due and
payable in full, provided, however, that no such notice shall be required in the
event of occurrence of one of the events specified in clauses (c) or (d) of
Section 5 and if any such event shall occur this Promise and all amounts
outstanding hereunder shall immediately and automatically be and become due and
payable in full without notice or declaration of any kind, and/or (b) proceed to
protect and enforce its rights by a suit or other appropriate proceeding,
whether for the specific performance of any agreement contained in this Promise,
or for an injunction against a violation of any of the terms hereof or in aid of
the exercise of any right, power or remedy granted hereby or by law, equity,
statute or otherwise. No course of dealing and no delay on the part of the
Holder in exercising any right, power or remedy will operate as a waiver thereof
or otherwise prejudice the Holder’s rights, powers or remedies. No right, power
or remedy conferred hereby is exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, by statute or
otherwise. To the extent permitted by applicable law, the Company hereby agrees
to waive, and does hereby absolutely and irrevocably waive and relinquish, the
benefit and advantage of any valuation, stay, appraisement, extension or
redemption law now existing or which may hereafter exist, which, but for this
provision, might be applicable to any sale made under the judgment, order or
decree of any court, or otherwise, based on this Promise or on any claim for
principal of, or interest on, this Promise.

Section 7. Ranking and Priority of Promise.

(a) Ranking. The Company, for itself, its successors and assigns, covenants and
agrees, and the Holder, by its acceptance of this Promise likewise covenants and
agrees, that anything herein or any related agreement or instrument to the
contrary notwithstanding, the indebtedness evidenced by or arising on account of
this Promise (or any renewal or extension thereof), including, without
limitation, principal and interest, shall rank pari passu in right of payment
with all other unsubordinated Debt of the Company, whether outstanding on the
date hereof or incurred hereafter.

 

-4-



--------------------------------------------------------------------------------

(b) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, the Holder shall be entitled to share in such distribution
ratably with all other holders of unsubordinated Debt until all such
unsubordinated debt has been paid in full.

(c) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or agent or other
Person making any distribution for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of unsubordinated Debt
and other Debt of the Company, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Section 7.

(d) Obligations Not Impaired. Nothing contained in this Promise is intended to
or will impair as between the Company, its creditors, and the Holder, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holder as and when amounts become due and payable in accordance with the terms
of this Promise or affect the relative rights of the Holder and the creditors of
the Company.

Section 8. Amendments and Waivers. Neither this Promise nor any term hereof may
be amended or waived orally or in writing, except that any term of this Promise
may be amended and the observance of any term of this Promise may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with (but only with) the written consent of the Company and the
Holder.

Section 9. Captions. The captions in this Promise are included for convenience
of reference only and do not form a part of this Promise or in any way limit or
affect its interpretation or construction.

Section 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Promise shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

 

If to the Company: Lazard Group LLC 30 Rockefeller Plaza New York, New York
10020 UNITED STATES OF AMERICA Attention:    General Counsel Facsimile:    (212)
332-5972 Telephone:    (212) 632-6000

 

-5-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to each of: Gianni, Origoni,
Grippo & Partners Studio Legale Via Delle Quattro Fontane, 20 00184 Roma ITALY
Attention:    Francesco Gianni, Esq.    Raimondo Premonte, Esq. Facsimile:   
+39 06 4871101 Telephone:    +39 06 478751 and Wachtell, Lipton, Rosen & Katz 51
West 52nd Street New York, New York 10019 UNITED STATES OF AMERICA Attention:   
Adam D. Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:    001-212-403-2000
Telephone:    001-212-403-1000 If to the Holder: Banca Intesa S.p.A. Via Monte
di Pietà n. 8 20121 Milano ITALY Attention:    Direzione Partecipazioni
Facsimile:    +39 02 8796 2072 Telephone:    +39 02 8796 2376 and Banca Intesa
S.p.A. Via Monte di Pietà n. 8 20121 Milano ITALY Attention:    Direzione Affari
Legali Telephone:    +39 02 8796 3523 Facsimile:    +39 02 8796 2079

 

-6-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Pedersoli e Associati Via
Monte di Pietà, 15 20121 Milano ITALY Attention:    Alessandro Pedersoli, Esq.
Facsimile:    +39 02 303051 Telephone:    +39 02 30305333 and Sullivan &
Cromwell LLP 125 Broad Street New York, NY 10004 UNITED STATES OF AMERICA
Attention:    George J. Sampas, Esq. Facsimile:    001-212-558-3588 Telephone:
   001-212-551-4000   

Section 11. Restrictions on Transfer. THE HOLDER MAY NOT SELL, TRANSFER, ASSIGN,
ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF THIS PROMISE, INCLUDING THE
UNDERLYING RIGHT TO RECEIVE PAYMENT HEREUNDER, AT ANY TIME WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE COMPANY; provided, however, that the Holder may
transfer this Promise, including the underlying right to receive payment
hereunder, (a) without obtaining such prior written consent, (i) in whole,
within thirty (30) days of the date of this Promise, to Citigroup, Inc. or the
Goldman Sachs Group, Inc., (ii) after the occurrence and during the continuance
of an Event of Default, in whole or in part, to Citigroup, Inc., the Goldman
Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New York, Inc., or
(iii) in whole or in part, to a wholly-owned and controlled Subsidiary of Intesa
(provided that (A) such wholly-owned and controlled Subsidiary irrevocably and
absolutely undertakes in writing (x) to assume all obligations of the Holder
hereunder; and (y) to immediately transfer this Promise in full back to Intesa
in the event such Subsidiary ceases to be a wholly-owned and controlled
Subsidiary of Intesa; (B) Intesa undertakes to accept such transfer in the event
that such Subsidiary ceases to be a wholly-owned and controlled Subsidiary of
Intesa), and (C) Intesa delivers written notice thereof to the Company prior to
such transfer that certifies as to the identity of the transferee Subsidiary and
compliance with this proviso), or (b) by first obtaining written consent of the
Company, such consent not to be unreasonably withheld, in whole, to Citigroup,
Inc., the Goldman Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New
York, Inc.

Section 12. Governing Law; Construction. THIS PROMISE IS GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS

 

-7-



--------------------------------------------------------------------------------

PRINCIPLES THEREOF. Each of the Company and the Holder agrees that all actions
or proceedings arising out of or in connection with this Promise, or for
recognition and enforcement of any judgment arising out of or in connection with
this Promise, shall be tried and determined exclusively in the state or federal
courts in the State of New York, and each of the Company and the Holder hereby
irrevocably submits with regard to any such action or proceeding for itself and
with respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the Company and the Holder hereby
expressly waives any right it may have to assert, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts, and (iii) this Promise, or the subject matter
hereof, may not be enforced in or by any of the aforesaid courts.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promise to be executed and
delivered on the date first written above.

 

LAZARD GROUP LLC By:  

 

Name:   Title:  

Accepted and agreed as of the

day and year first above written:

 

BANCA INTESA S.P.A. By  

 

Name:   Title:  

[Senior Promissory Note Signature Page]

 

-9-



--------------------------------------------------------------------------------

EXHIBIT B

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER COUNTRY AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THIS SECURITY HAS BEEN REGISTERED
UNDER SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS IS AVAILABLE.

THIS SECURITY MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OF OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THIS PROVISIONS OF SECTION 11
HEREOF.

LAZARD GROUP LLC

Subordinated Promissory Note

Due February 28, 2008

 

US $50,000,000      

New York, New York

As of [•], 2006

FOR VALUE RECEIVED BY WAY OF SUBORDINATED FINANCING, the undersigned, Lazard
Group LLC, a Delaware limited liability company (together with its successors,
the “Company”), hereby promises to pay to the order of Banca Intesa S.p.A.
(“Intesa”, together with its successors and permitted assigns, the “Holder”),
the principal sum of Fifty Million United States Dollars (US$50,000,000),
together with interest from the date hereof on the unpaid balance thereof; the
Company hereby fully acknowledges to be a debtor of Intesa in respect of the
aforementioned sum, to be paid in accordance with the terms provided herein. The
Company shall pay interest at the rate set forth in Section 2(a) annually in
arrears on December 31 of each year commencing December 31, 2006 (each date of
payment being an “Interest Payment Date”) and on the date on which the principal
amount hereof shall be due to the extent then accrued and unpaid. Unless prepaid
pursuant to Section 3 below, the principal amount of this Promise and accrued
and unpaid interest thereon shall be payable in full as set forth in
Section 2(b). Payments of both principal and interest are to be made in
accordance with Section 4 below. As used herein, the term “Promise” includes
this Promise and any document issued in exchange herefor or in replacement
hereof.

Section 1. Certain Definitions.

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized by law to close for business in New York City,
New York, United States of America or Milan, Italy.

“control”, used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
Persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing;



--------------------------------------------------------------------------------

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligations of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

“Senior Debt” means all other Debt of the Company, whether outstanding on the
date of this Promise or thereafter created, incurred or assumed; provided,
however, that, the term “Senior Debt” shall not include (A) the Debt hereunder,
(B) any Debt or obligation owed to a Subsidiary, (C) any Debt or obligation
which by the express terms of the instrument creating or evidencing the same is
not superior in right of payment to the Debt outstanding hereunder, (D) any Debt
or obligation which is subordinate in right of payment in any respect to any
other Debt or obligation, unless such Debt or obligation by the express terms of
the instrument creating or evidencing the same is senior to this Note and
subordinated to another note, (E) for the avoidance of doubt, any Debt or
obligation constituting a trade account payable, other account payable or
similar liability, and (F) amendments, renewals, extensions, modifications and
refundings of any such Debt or obligation referred to in clauses (A) through
(E) hereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other Subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity.

 

-2-



--------------------------------------------------------------------------------

(b) As used in this Promise, the expressions “pay in full”, “paid in full” or
“payment in full” means, with respect to any indebtedness, the final and
indefeasible payment in full in cash of all such indebtedness in accordance with
its terms.

Section 2. Payments.

(a) Interest. Interest on the unpaid balance of the principal amount of this
Promise will accrue annually at 4.60%per annum. Interest will be calculated on
the basis of a 360-day year of twelve 30-day months. Interest is payable in
cash, in arrears, on each Interest Payment Date as set forth in the first
paragraph of this Promise, or, if such date is not a Business Day, on the
immediately following Business Day, and on the Maturity Date, defined in
Section 2(b) below.

(b) Maturity Date. All amounts owing under this Promise, both principal and
interest, shall be payable in full on February 28, 2008 (the “Maturity Date”).

Section 3. Optional Prepayments. The Company may, upon five (5) Business Days’
notice to the Holder, at the option of the Company, prepay any or all of the
principal amount of this Promise, without penalty or premium. All such
prepayments shall be accompanied by the payment of all unpaid interest on the
principal amount prepaid accrued to the date of prepayment, or, if such date is
not a Business Day, accrued to the Business Day immediately preceding such date
of prepayment.

Section 4. Method of Payment. Payment of any amounts due hereunder (whether
principal or interest) shall be made in United States Dollars by wire transfer
of immediately available funds to such bank account as the Holder may from time
to time designate in writing. Any payment due hereunder on a date which is not a
Business Day shall be due and payable on the immediately following Business Day.

Section 5. Events of Default. If any of the following events (“Events of
Default”) occurs:

(a) the Company fails to pay any amount due under this Promise when the same
becomes due and payable, and such failure continues for thirty (30) days after
notice thereof to the Company;

(b) the Company shall have materially breached its covenants contained in this
Promise, and such breach shall not have been cured by the date thirty (30) days
after notice thereof to the Company;

(c) the Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition in bankruptcy, or is adjudicated as bankrupt or insolvent, or files any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation in the United States, or files any
answer admitting or failing to deny the material allegations of a petition filed
against the Company for any such relief, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or liquidator of

 

-3-



--------------------------------------------------------------------------------

the Company or of all or any substantial part of the properties of the Company,
or the Company or its directors or majority stockholders take any action for the
purpose of effecting any of the foregoing;

(d) if, within 60 days after the commencement of any proceeding against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, in the United States, such proceeding has not been dismissed
or if, within 60 days after the appointment, without the consent or acquiescence
of the Company, of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment has
not been vacated; or

(e) the Company shall be in default beyond any applicable grace or notice period
in the payment of Debt for money borrowed in an amount in excess of $50,000,000,
and (i) the holders of such Debt shall have demanded accelerated repayment
thereof, or (ii) the final maturity of such Debt shall have occurred.

then and, in any such event, the Holder at its option may proceed to protect and
enforce its rights in the manner set forth in Section 6 below.

Section 6. Remedies on Default, etc. If an Event of Default has occurred and is
continuing, subject to Section 8, the Holder may (a) elect, by written notice to
the Company, to declare the entire amount outstanding hereunder to be due and
payable in full, whereupon the entire such amount shall be and become due and
payable in full, provided, however, that no such notice shall be required in the
event of occurrence of one of the events specified in clauses (c) or (d) of
Section 5 and if any such event shall occur this Promise and all amounts
outstanding hereunder shall immediately and automatically be and become due and
payable in full without notice or declaration of any kind, and/or (b) proceed to
protect and enforce its rights by a suit or other appropriate proceeding,
whether for the specific performance of any agreement contained in this Promise,
or for an injunction against a violation of any of the terms hereof or in aid of
the exercise of any right, power or remedy granted hereby or by law, equity,
statute or otherwise. No course of dealing and no delay on the part of the
Holder in exercising any right, power or remedy will operate as a waiver thereof
or otherwise prejudice the Holder’s rights, powers or remedies. No right, power
or remedy conferred hereby is exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, by statute or
otherwise. To the extent permitted by applicable law, the Company hereby agrees
to waive, and does hereby absolutely and irrevocably waive and relinquish, the
benefit and advantage of any valuation, stay, appraisement, extension or
redemption law now existing or which may hereafter exist, which, but for this
provision, might be applicable to any sale made under the judgment, order or
decree of any court, or otherwise, based on this Promise or on any claim for
principal of, or interest on, this Promise.

Section 7. Ranking and Priority of Promise.

(a) Subordination. The Company, for itself, its successors and assigns,
covenants and agrees, and the Holder, by its acceptance of this Promise likewise
covenants and agrees, that anything herein or any related agreement or
instrument to the contrary notwithstanding, the indebtedness evidenced by or
arising on account of this Promise

 

-4-



--------------------------------------------------------------------------------

(or any renewal or extension thereof), including, without limitation, principal
and interest, is and shall be subordinate and subject in right of payment to the
prior payment in full of all Senior Debt of the Company, whether outstanding on
the date hereof or incurred hereafter, to the extent and in the manner set forth
herein.

(b) Extent of Subordination. If any payment default has occurred and is
continuing on any Senior Debt, or a non-payment default has occurred and is
continuing on the Senior Debt and the Holder has received notice of such
non-payment default, then the Company shall not make any direct or indirect
payment or distribution of any kind or character, whether in cash, property or
securities, to, or for the benefit of, the Holder pursuant to or in respect of
this Promise (whether for principal or interest or otherwise, and whether
before, after or in connection with any dissolution, winding up, liquidation or
reorganization or receivership proceeding or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of the
Company). Notwithstanding the preceding sentence, if the Senior Debt has been
paid in full or the relevant default has been cured or waived, the Company may
make payments in respect of this Promise.

(c) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, any distribution to which the Holder is entitled shall be
paid directly to the holders of Senior Debt to the extent necessary to make
payment in full of all Senior Debt remaining unpaid after giving effect to all
other distributions to or for the benefit of the holders of Senior Debt.

(d) Priority in Liquidation and Similar Proceedings. In the event of any
liquidation, dissolution or winding up of the Company, the Debt outstanding
hereunder shall be pari passu in right of payment to all limited liability
company interests, reserves or other equity interests of the Company.

(e) Application of Distributions. If any distribution, payment or deposit to
redeem, defease or acquire the Debt outstanding hereunder shall have been
received by the Holder at a time when such distribution was prohibited by the
provisions of this Section 7, then, unless such distribution is no longer
prohibited by this Section 7, such distribution shall be received and applied by
the Holder for the benefit of the holders of Senior Debt, and shall be paid or
delivered by the Holder to the holders of Senior Debt for application to the
payment of all Senior Debt.

(f) Subrogation Rights. The Holder shall not have any subrogation or other
rights of recourse to any security in respect of any Senior Debt until such time
as all Senior Debt shall have been paid in full. Upon the payment in full of all
Senior Debt, the Holder shall be subrogated to the rights of the holders of
Senior Debt to receive distributions applicable to Senior Debt until all amounts
owing in respect of the Debt outstanding hereunder shall be so paid. No
distributions to the holders of Senior Debt which otherwise would have been made
to the Holder shall, as between the Company and the Holder, be deemed to be
payment by the Company to or on account of Senior Debt. If any distribution to
which the Holder would otherwise have been entitled shall have been applied
pursuant to the provisions of this Section 7 to the payment of Senior Debt, then
the Holder shall be entitled to receive from the holders of such Senior Debt any
distributions received by such holders of Senior Debt in excess of the amount
sufficient to pay all amounts payable on such Senior Debt to the extent provided
herein.

 

-5-



--------------------------------------------------------------------------------

(g) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or agent or other
Person making any distribution for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Debt and
other Debt of the Company, the amount thereof or payable thereon, the amount or
amounts paid or distributed thereon and all other facts pertinent thereto or to
this Section 7.

(h) Ratable Distributions. Any distribution otherwise payable to the Holder made
to holders of Senior Debt pursuant to this Section 7 shall be made to such
holders of Senior Debt ratably according to the respective amount of Senior Debt
held by each, taking into account any priorities which may be established among
the holders of such Senior Debt.

(i) Obligations Not Impaired. Nothing contained in this Promise is intended to
or will impair as between the Company, its creditors, and the Holder, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holder as and when amounts become due and payable in accordance with the terms
of this Promise or affect the relative rights of the Holder and the creditors of
the Company.

(j) Further Actions. The Holder, by its acceptance hereof, agrees to take such
further action as may be reasonably requested by the Company and/or by law in
order to effectuate the subordination as provided herein.

Section 8. Amendments and Waivers. Neither this Promise nor any term hereof may
be amended or waived orally or in writing, except that any term of this Promise
may be amended and the observance of any term of this Promise may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with (but only with) the written consent of the Company and the
Holder.

Section 9. Captions. The captions in this Promise are included for convenience
of reference only and do not form a part of this Promise or in any way limit or
affect its interpretation or construction.

Section 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Promise shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

 

-6-



--------------------------------------------------------------------------------

If to the Company: Lazard Group LLC 30 Rockefeller Plaza New York, New York
10020 UNITED STATES OF AMERICA Attention: General Counsel Facsimile:   
(212) 332-5972 Telephone:    (212) 632-6000 with a copy (which shall not
constitute notice) to each of: Gianni, Origoni, Grippo & Partners Studio Legale
Via Delle Quattro Fontane, 20 00184 Roma ITALY Attention:   
Francesco Gianni, Esq.    Raimondo Premonte, Esq. Facsimile:    +39 06 4871101
Telephone:    +39 06 478751 and Wachtell, Lipton, Rosen & Katz 51 West 52nd
Street New York, New York 10019 UNITED STATES OF AMERICA Attention:    Adam D.
Chinn, Esq.    Benjamin D. Fackler, Esq. Facsimile:    001-212-403-2000
Telephone:    001-212-403-1000 If to the Holder: Banca Intesa S.p.A. Via Monte
di Pietà n. 8 20121 Milano ITALY Attention:    Direzione Partecipazioni
Facsimile:    +39 02 8796 2072 Telephone:    +39 02 8796 2376

 

-7-



--------------------------------------------------------------------------------

and Banca Intesa S.p.A. Via Monte di Pietà n. 8 20121 Milano ITALY Attention:   
Direzione Affari Legali Telephone:    +39 02 8796 3523 Facsimile:    +39 02 8796
2079 with a copy (which shall not constitute notice) to: Pedersoli e Associati
Via Monte di Pietà, 15 20121 Milano ITALY Attention:   
Alessandro Pedersoli, Esq. Facsimile:    +39 02 303051 Telephone:    +39 02
30305333 and Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 UNITED
STATES OF AMERICA Attention:    George J. Sampas, Esq. Facsimile:   
001-212-558-3588 Telephone:    001-212-551-4000   

Section 11. Restrictions on Transfer. THE HOLDER MAY NOT SELL, TRANSFER, ASSIGN,
ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF THIS PROMISE, INCLUDING THE
UNDERLYING RIGHT TO RECEIVE PAYMENT HEREUNDER, AT ANY TIME WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE COMPANY; provided, however, that the Holder may
transfer this Promise, including the underlying right to receive payment
hereunder, (a) without obtaining such prior written consent, (i) in whole,
within thirty (30) days of the date of this Promise, to Citigroup, Inc. or the
Goldman Sachs Group, Inc., (ii) after the occurrence and during the continuance
of an Event of Default, in whole or in part, to Citigroup, Inc., the Goldman
Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New York, Inc., or
(iii) in whole or in part, to a wholly-owned and controlled Subsidiary of Intesa
(provided that (A) such wholly-owned and controlled Subsidiary irrevocably and
absolutely undertakes in writing (x) to assume all obligations of the Holder
hereunder; and (y) to immediately transfer this Promise in full back to Intesa
in the event such Subsidiary ceases to be a wholly-owned and controlled
Subsidiary of Intesa; (B) Intesa undertakes to accept such transfer in the event
that such Subsidiary ceases to be a wholly-owned and controlled Subsidiary of
Intesa), and (C) Intesa delivers written notice thereof to the Company prior to
such transfer that certifies as to the identity of the transferee Subsidiary and
compliance with this proviso), or (b) by first obtaining written consent of the
Company, such consent not to be unreasonably withheld, in whole, to Citigroup,
Inc., the Goldman Sachs Group, Inc., JPMorgan Chase & Co. or the Bank of New
York, Inc.

 

-8-



--------------------------------------------------------------------------------

Section 12. Governing Law; Construction. THIS PROMISE IS GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of the
Company and the Holder agrees that all actions or proceedings arising out of or
in connection with this Promise, or for recognition and enforcement of any
judgment arising out of or in connection with this Promise, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of the Company and the Holder hereby irrevocably submits with regard to
any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of the Company and the Holder hereby expressly waives any right it
may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts; and (c) that
(i) any of the aforesaid courts is an inconvenient or inappropriate forum for
such action or proceeding, (ii) venue is not proper in any of the aforesaid
courts, and (iii) this Promise, or the subject matter hereof, may not be
enforced in or by any of the aforesaid courts.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Promise to be executed and
delivered on the date first written above.

 

LAZARD GROUP LLC By:  

 

Name:   Title:  

Accepted and agreed as of the

day and year first above written:

 

BANCA INTESA S.P.A. By:  

 

Name:   Title:  

[Subordinated Promissory Note Signature Page]

 

-10-



--------------------------------------------------------------------------------

EXHIBIT C

THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE OR OTHER COUNTRY AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED UNLESS THIS SECURITY OR SUCH SECURITIES HAVE BEEN REGISTERED UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR UNLESS AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS IS AVAILABLE.

THIS SECURITY MAY NOT BE SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OF OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11
HEREOF.

LAZARD FUNDING LIMITED LLC

Amended and Restated Subordinated Convertible Promissory Note

Due September 30, 2016

 

$150,000,000.00   

New York, New York

  

As of [•], 2006

FOR VALUE RECEIVED, the undersigned, Lazard Funding Limited LLC, a Delaware
limited liability company (together with its successors, the “Company”), hereby
promises to pay to the order of Banca Intesa S.p.A., a Società per Azioni
organized under the laws of the Republic of Italy (together with its successors
and permitted assigns, the “Holder”), the principal sum of $150,000,000.00
together with interest from the date hereof on the unpaid balance thereof. The
Company shall pay interest at the rate set forth in Section 2: (i) annually in
arrears on March 26 of each year following the date of issuance of this Note
(each date of payment being an “Interest Payment Date”), (ii) upon conversion in
accordance with Section 7 hereof, and (iii) on the date on which the principal
amount hereof shall be due to the extent then accrued and unpaid. The principal
amount of this Note and accrued and unpaid interest thereon shall be payable in
full on September 30, 2016 (such date or any earlier date upon which the
outstanding amount hereunder is due pursuant to Section 5 below, the “Maturity
Date”). Payments of both principal and interest are to be made in accordance
with Section 3 below. As used herein, the term “Note” includes this Note and any
Note issued in exchange herefor or in replacement hereof.

This Note has been unconditionally guaranteed by Lazard Group LLC (“Lazard” or
the “Guarantor”) pursuant to the Guaranty.



--------------------------------------------------------------------------------

Section 1. Certain Definitions.

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in either New York
City, New York, United States of America or Milan, Italy.

“Change of Control” means:

(i) the consummation of any transaction or series of transactions the result of
which is the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 40% of either (A) the then-outstanding shares of Lazard Ltd Stock (the
“Outstanding Lazard Ltd Stock”) or (B) the combined voting power of the
then-outstanding voting securities of Lazard Ltd entitled to vote generally in
the election of directors (the “Outstanding Lazard Ltd Voting Securities”), in
each case, assuming the full exchange of the Class II Interests of LAZ-MD
Holdings LLC for shares of Lazard Ltd Stock; provided, however, that, for
purposes of this clause (i), the following acquisitions shall not constitute a
Change of Control: (1) any acquisition by Lazard Ltd or any of its controlled
affiliates or by LAZ-MD Holdings LLC, a Delaware limited liability company,
(2) any acquisition, through any form of transaction (including any Business
Combination), by any group of executive officers or managing directors of Lazard
or any of its Subsidiaries (“Lazard Partners”) who were serving in such capacity
during the first to occur of the announcement of or the entry into the
definitive agreement providing for such acquisition(any such acquisition, a
“Management Buyout”), or (3) any acquisition pursuant to a transaction which
complies with the proviso to clause (iii) of this definition;

(ii) failure of Continuing Directors to constitute a majority of the board of
directors of Lazard Ltd; or

(iii) the consummation of any reorganization, merger, amalgamation, statutory
share exchange or consolidation or similar corporate transaction involving
Lazard Ltd or a sale or other disposition of all or substantially all of the
assets of Lazard Ltd or the acquisition of all or substantially all of the
assets or capital stock of another person by Lazard Ltd (a “Business
Combination”); provided, however, that the following shall not constitute a
Change of Control: (A) any Business Combination pursuant to which all or
substantially all of the beneficial owners, respectively, of the Outstanding
Lazard Ltd Common Stock and Outstanding Lazard Ltd Voting Securities immediately
prior to the consummation of such Business Combination (assuming the full
exchange of the Class II Interests of LAZ-MD Holdings LLC for shares of Lazard
Ltd Stock) will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation or other
entity resulting from such Business Combination (including, without limitation,
a corporation which

 

-2-



--------------------------------------------------------------------------------

as a result of such transaction owns Lazard Ltd or all or substantially all of
Lazard Ltd’s assets either directly or through one or more Subsidiaries) (the
“Continuing Company”) immediately after the consummation of such Business
Combination and in any event in substantially the same proportions as their
ownership, immediately prior to the consummation of such Business Combination,
of the Outstanding Lazard Ltd Common Stock and Outstanding Lazard Ltd Voting
Securities (assuming the full exchange of the Class II Interests of LAZ-MD
Holdings LLC for shares of Lazard Ltd Stock), as the case may be, or (B) any
Management Buyout.

“Continuing Directors” means the directors constituting Lazard Ltd’s board of
directors at the date of this Note, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of
Lazard Ltd is recommended or approved by at least a majority of the then
Continuing Directors.

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligation of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Guaranty” means that certain Amended and Restated Guaranty by Lazard in favor
of the Holder, dated as of the date hereof, as from time to time amended or
modified in accordance with its terms.

“Lazard Ltd” means Lazard Ltd, a Bermuda exempted limited company.

“Lazard Ltd Stock” means Class A Common Stock, par value $.01 per share, of
Lazard Ltd.

 

-3-



--------------------------------------------------------------------------------

“Lazard Operating Agreement” means the Operating Agreement of Lazard, dated as
of May 10, 2005, as amended as of December 19, 2005, and as such may be further
amended or supplemented from time to time.

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

“Senior Debt” means all Debt of the Company other than the Debt hereunder,
whether outstanding on the date of this Note or thereafter created, incurred or
assumed; provided, however, that the term “Senior Debt” shall not include
(A) any Debt or obligation owed to a Subsidiary, (B) any Debt or obligation
which by the express terms of the instrument creating or evidencing the same is
not superior in right of payment to the Debt outstanding hereunder, (C) any Debt
or obligation which is subordinate in right of payment in any respect to any
other Debt or obligation, unless such Debt or obligation by the express terms of
the instrument creating or evidencing the same is senior to this Note and
subordinated to another Debt or obligation, (D) for the avoidance of doubt, any
Debt or obligation constituting a trade account payable, other account payable
or similar liability, or (E) amendments, renewals, extensions, modifications and
refundings of any such Debt or obligation referred to in clauses (A) through
(D) hereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A. (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other Subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity, or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or such other legal entity or (2) control of such corporation or
other legal entity.

(b) As used in this Note, the expressions “pay in full”, “paid in full” or
“payment in full” means, with respect to any indebtedness, the final and
indefeasible payment in full in cash of all such indebtedness in accordance with
its terms.

(c) ”control”, used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, by or through
stock ownership, agency or otherwise, or pursuant to or in connection with an
agreement, arrangement or understanding (written or oral) with one or more other
persons; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

“Termination Agreement” means the Termination Agreement, dated as of March 31,
2006, by and among Lazard, the Holder and Lazard & Co. S.r.l.

 

-4-



--------------------------------------------------------------------------------

Section 2. Payment of Interest.

(a) Interest on the unpaid balance of the principal amount of this Note will
accrue annually at a rate per annum equal to 3.25%. Interest will be calculated
on the basis of a 360-day year of twelve 30-day months starting from March 26,
2006; provided, however, that from and after the date on which an Event of
Default occurs, and until such Event of Default is either cured or waived,
interest shall accrue at a rate 3.00% per annum above the rate otherwise
applicable (the “Higher Interest Rate”). Interest shall be payable, in arrears,
(1) on each Interest Payment Date as set forth in the first paragraph of this
Note, (2) upon conversion pursuant to Section 7 hereof, and (3) on the Maturity
Date.

(b) The Company shall, upon no less than 5 Business Days’ notice to the Holder,
have the option to defer payment of any interest due hereunder until the date
that is 60 days after (i) the Interest Payment Date or (ii) any other date on
which payment of interest would otherwise be due (each such date, a “Deferred
Interest Payment Date”). The amount of interest so deferred (the “Deferred
Interest”) shall accrue interest at the Higher Interest Rate, payable with the
Deferred Interest on such Deferred Interest Payment Date.

Section 3. Method of Payment.

(a) Notwithstanding anything to the contrary set forth herein, unless and until
this Note is converted in full in accordance with Section 7 hereof, (i) payment
of amounts due and payable hereunder, including amounts due and payable on the
Maturity Date or in connection with prepayment under Section 3 hereof, shall be
made in United States Dollars by wire transfer of immediately available funds to
such bank account as the Holder may from time to time designate in writing and
(ii) any payment, whether of interest, principal, or otherwise, due hereunder on
a date which is not a Business Day shall be due and payable on the immediately
following Business Day.

(b) Taxes. Amounts due under this Note shall be paid free and clear of all
United States federal, state or local taxes, assessments or governmental charges
payable by deduction or withholding from payment of principal of or interest on
this Note, except for any tax, assessment or governmental charge that would not
have been imposed but for (i) the existence of any present or former connection
between the Holder and the United States including, without limitation, the
Holder being or having been a citizen or resident or treated as a resident
thereof, or being or having been engaged in trade or business or present therein
or having or having had a permanent establishment therein, (ii) the Holder’s
failure to comply with any certification, identification or other reporting
requirements concerning the Holder’s nationality, residence, identity or
connection with the United States, if compliance is required as a precondition
to exemption from such tax, assessment or other governmental charge, or (iii) a
failure by the Holder to provide the form specified in Section 3(c) of this Note
in the manner specified therein or a failure of the form provided by the Holder
pursuant to Section 3(c) of this Note to be accurate and effective.

 

-5-



--------------------------------------------------------------------------------

(c) Tax Forms. The Holder shall deliver to the Company prior to the first
payment of interest on or principal of this Note an appropriate U.S. Internal
Revenue Service Form W-8 (or the appropriate successor form), duly executed and
completed in a manner acceptable to the Company, certifying that the Holder is a
foreign person for United States federal income tax purposes.

(d) Prepayment Option Upon Change in Tax Law. In the event that, on or after the
date hereof any action is taken by any governmental agency or regulatory
authority, or any statutory or regulatory amendment or change is enacted,
promulgated or issued, or any interpretation or pronouncement is issued or
adopted or any ruling is promulgated in any jurisdiction (collectively, a
“Change in Tax Law”), the effect of which Change in Tax Law is to render this
Note subject to any taxes, assessments or other governmental charges, other than
any tax, assessment or governmental charge that would not have been imposed but
for the existence of a condition set forth in clause (i), (ii) or (iii) of
Section 3(b) hereof, the Company may, in its discretion, if this Note shall not
have been previously converted in accordance with Section 7, prepay no later
than 45 days after the Company shall have received notice of such Change in Tax
Law the principal amount then outstanding hereunder, plus accrued and unpaid
interest thereon through the date of prepayment, in accordance with
Section 3(a), without penalty or premium.

Section 4. Events of Default. If any of the following events (“Events of
Default”) occurs:

(a) the Company fails to pay any amount due under this Note when the same
becomes due and payable under the terms of this Note, and such failure continues
for 30 days after notice thereof by the Holder to the Company; provided,
however, that this Section 4(a) shall not apply to Deferred Interest;

(b) the Company fails to pay any Deferred Interest under this Note when the same
becomes due and payable on the applicable Deferred Interest Payment Date;

(c) the Company shall have materially breached its covenants contained in this
Note, and the Company shall not have cured such breach by the date 30 days after
notice thereof by the Holder to the Company; provided that the Higher Interest
Rate shall apply during the 30-day grace period referred to in this
Section 4(c);

(d) the Guarantor shall have materially breached its covenants to the Holder set
forth in Section 7 of the Guaranty, and the Guarantor shall not have cured such
breach by the date 30 days after notice thereof by the Holder to the Guarantor;
provided that the Higher Interest Rate shall apply during the 30-day grace
period referred to in this Section 4(d);

(e) the Company shall be in default beyond any applicable grace or notice period
in the payment of Debt for money borrowed in an amount in excess of $50,000,000,
and (i) the holders of such Debt shall have demanded accelerated repayment
thereof, or (ii) the final maturity of such Debt shall have occurred;

 

-6-



--------------------------------------------------------------------------------

(f) the Company makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due, or files a voluntary
petition in bankruptcy, or is adjudicated as bankrupt or insolvent, or files any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation in the United States, or files any
answer admitting or failing to deny the material allegations of a petition filed
against the Company for any such relief, or seeks or consents to or acquiesces
in the appointment of any trustee, receiver or liquidator of the Company or of
all or any substantial part of the properties of the Company, or the Company or
its directors or majority stockholders take any action for the purpose of
effecting any of the foregoing; or

(g) if, within 60 days after the commencement of any proceeding against the
Company seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, in the United States, such proceeding has not been dismissed
or if, within 60 days after the appointment, without the consent or acquiescence
of the Company, of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment has
not been vacated;

then, and in any such event, the Holder at its option may proceed to protect and
enforce its rights in the manner set forth in Section 5 below.

Section 5. Remedies on Default, etc. If an Event of Default has occurred and is
continuing, the Holder may (a) elect, by written notice to the Company, to
declare the entire amount outstanding hereunder to be due and payable in full,
whereupon the entire such amount shall be and become due and payable in full,
provided, however, that no such notice shall be required in the event of
occurrence of one of the events specified in clauses (f) or (g) of Section 4 and
if any such event shall occur, this Note and all amounts outstanding hereunder
shall immediately and automatically be and become due and payable in full
without notice or declaration of any kind, and/or (b) proceed to protect and
enforce its rights by a suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any agreement contained in
this Note, or for an injunction against a violation of any of the terms hereof
or in aid of the exercise of any right, power or remedy granted hereby or by
law, equity, statute or otherwise. No course of dealing and no delay on the part
of the Holder in exercising any right, power or remedy will operate as a waiver
thereof or otherwise prejudice the Holder’s rights, powers or remedies. No
right, power or remedy conferred hereby is exclusive of any other right, power
or remedy referred to herein or now or hereafter available at law, in equity, by
statute or otherwise.

 

-7-



--------------------------------------------------------------------------------

Section 6. Ranking and Priority of Note.

(a) Subordination. The Company, for itself, its successors and assigns,
covenants and agrees, and the Holder, by its acceptance of this Note likewise
covenants and agrees, that anything herein or in the Termination Agreement or
any related agreement or instrument to the contrary notwithstanding, the
indebtedness evidenced by or arising on account of this Note (or any renewal or
extension thereof), including, without limitation, principal and interest, is
and shall be subordinate and subject in right of payment to the prior payment in
full of all Senior Debt of the Company, whether outstanding on the date hereof
or incurred hereafter, to the extent and in the manner set forth herein.

(b) Extent of Subordination. If any payment default has occurred and is
continuing on any Senior Debt, or a non-payment default has occurred and is
continuing on the Senior Debt and the Holder has received notice of such
non-payment default, then the Company shall not make any direct or indirect
payment or distribution of any kind or character, whether in cash, property or
securities, to, or for the benefit of, the Holder pursuant to or in respect of
this Note (whether for principal or interest or otherwise), and whether before,
after or in connection with any dissolution, winding up, liquidation or
reorganization or receivership proceeding or upon an assignment for the benefit
of creditors or any other marshalling of the assets and liabilities of the
Company). Notwithstanding the preceding sentence, if the Senior Debt has been
paid in full or the relevant default has been cured or waived, the Company shall
make payments in accordance with this Note.

(c) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, any distribution to which the Holder is entitled shall be
paid directly to the holders of Senior Debt to the extent necessary to make
payment in full of all Senior Debt remaining unpaid after giving effect to all
other distributions to or for the benefit of the holders of Senior Debt.

(d) Priority in Bankruptcy. For avoidance of doubt, in the event of any
liquidation, dissolution, reorganization or winding up of the Company, the Debt
outstanding hereunder is senior and prior in right of payment to all limited
liability company interests in the Company.

(e) Application of Distributions. If any distribution, payment or deposit to
redeem, defease or acquire the Debt outstanding hereunder shall have been
received by the Holder at a time when such distribution was prohibited by the
provisions of this Section 6, then, unless such distribution is no longer
prohibited by this Section 6, such distribution shall be received and applied by
the Holder for the benefit of the holders of Senior Debt, and shall be paid or
delivered by the Holder to the holders of Senior Debt for application to the
payment of all Senior Debt in compliance with applicable law.

(f) Subrogation Rights. The Holder shall not have any subrogation or other
rights of recourse to any security in respect of any Senior Debt until such time
as all Senior Debt shall have been paid in full. Upon the payment in full of all
Senior Debt and to the extent permitted by applicable law, the Holder shall be
subrogated to the rights of the

 

-8-



--------------------------------------------------------------------------------

holders of Senior Debt to receive distributions applicable to Senior Debt until
all amounts owing in respect of the Debt outstanding hereunder shall be so paid.
No distributions to the holders of Senior Debt which otherwise would have been
made to the Holder shall, as between the Company and the Holder, be deemed to be
payment by the Company to or on account of Senior Debt. If any distribution to
which the Holder would otherwise have been entitled shall have been applied
pursuant to the provisions of this Section 6 to the payment of Senior Debt, then
the Holder shall be entitled to receive from the holders of such Senior Debt any
distributions received by such holders of Senior Debt in excess of the amount
sufficient to pay all amounts payable on such Senior Debt to the extent provided
herein and under applicable law.

(g) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or a certificate of
the liquidating trustee or agent or other Person making any distribution for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of Senior Debt and other Debt of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Section 6.

(h) Ratable Distributions. Any distribution otherwise payable to the Holder made
to holders of Senior Debt pursuant to this Section 6 shall be made to such
holders of Senior Debt ratably according to the respective amount of Senior Debt
held by each, taking into account any priorities which may be established among
the holders of such Senior Debt pursuant to applicable law.

(i) Obligations Not Impaired. Nothing contained in this Note is intended to or
will impair as between the Company, its creditors, and the Holder, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holder as and when amounts become due and payable in accordance with the terms
of this Note or affect the relative rights of the Holder and the creditors of
the Company.

(j) Further Actions. The Holder, by its acceptance hereof, agrees to take such
further action as may be reasonably requested by the Company in order to
effectuate the subordination as provided herein.

Section 7. Conversion.

(a) Conversion Right. Subject to and upon compliance with the terms and
conditions of this Section 7, the Holder shall be entitled to convert (such
entitlement, the “Conversion Right”) this Note, in whole or in part (in
increments of principal amount of $10,000,000) (or, if less than $10,000,000 of
principal shall be then outstanding, the entire remaining amount), at the times
and in the amounts provided in Section 7(c)(ii), into fully paid and
non-assessable shares of Lazard Ltd Stock at a conversion rate equal to 175,438
shares of Lazard Ltd Stock for each $10,000,000 of principal under this Note
(such rate, as it may be adjusted pursuant to Section 7(g), the “Conversion
Rate”) being converted in accordance with this Section 7. Upon any conversion of
this Note, whether in whole or in part, in

 

-9-



--------------------------------------------------------------------------------

accordance with this Section 7, the Holder shall be entitled, in addition to any
Lazard Ltd Stock otherwise deliverable to such Holder, to receive from the
Company any accrued but unpaid interest on the applicable portion of this Note
being so converted in cash in accordance with Section 2(a).

(b) The Holder is not entitled to any rights of a holder of Lazard Ltd Stock
with respect to this Note until the Holder has converted any part of this Note
for Lazard Ltd Stock and, in such case, only to the extent that this Note shall
have been converted for Lazard Ltd Stock pursuant to this Section 7. The Company
may satisfy its obligation to deliver shares of Lazard Ltd Stock to the Holder
upon conversion of this Note in accordance with this Section 7 through direct
issuance of fully paid and non-assessable shares of Lazard Ltd Stock by Lazard
Ltd, the delivery of fully paid and non-assessable shares of Lazard Ltd Stock
from an affiliate of Lazard Ltd or a combination thereof.

(c) Conversion Procedures.

(i) The conversion of this Note under this Section 7 shall be effected in
accordance with this Section 7(c). Provisions that apply to the conversion of
the entire principal amount of this Note shall also apply to an exchange of a
portion of the principal amount of this Note.

(ii) This Note shall only become convertible at the times, and in the amounts,
set forth in this Section 7(c)(ii): (A) on and after July 1, 2008 (or, if such
date is not a Business Day, on the next Business Day after such date), an
aggregate amount of principal under this Note equal to one-third of the
principal amount of this Note outstanding as of such date (such amount of
principal, the “Applicable Amount”) shall become convertible (subject to
reduction pursuant to clause (E) below); (B) on and after July 1, 2009 (or, if
such date is not a Business Day, on the next Business Day after such date), an
additional aggregate amount of principal under this Note equal to the Applicable
Amount (or, if less, the remaining outstanding principal under this Note) shall
become convertible (subject to reduction pursuant to clause (E) below); (C) on
and after July 1, 2010 (or, if such date is not a Business Day, on the next
Business Day after such date), the remaining outstanding principal under this
Note shall become convertible (subject to reduction pursuant to clause
(E) below); (D) upon any Change of Control, the entire principal amount of the
Note outstanding on such date shall become convertible; and (E) in the event
that the Holder shall elect to participate in any Partner Interest Offering (as
defined in the Registration Rights Agreement) pursuant to and in accordance with
the Registration Rights Agreement, the aggregate amount of principal that shall
be convertible hereunder into the number of shares of Lazard Ltd Stock that the
Holder shall elect to register in such Partner Interest Offering (subject to the
Pro Rata Cap (as defined in the Registration Rights Agreement)) shall become
convertible (provided that the aggregate amount of principal of the Note that
shall become convertible pursuant to this clause (E) shall be deducted from, and
shall reduce, any and

 

-10-



--------------------------------------------------------------------------------

all amounts of principal under this Note that would otherwise become
convertible, first, under clause (A) above, and, second, under clause (B) above,
and, third, under clause (C) above); in the case of each of clauses (A), (B),
(C), (D) and (E) of this Section 7(c)(ii), in accordance with and subject to the
terms and conditions of this Section 7.

(iii) (A) In the event that the Holder desires to exercise its Conversion Right
pursuant to Sections 7(c)(ii)(A) – (C) , the Holder must notify the Company in
writing of its election to exercise its Conversion Right no later than 30 days,
and no sooner than 60 days, prior to the date (which shall be a Business Day) on
which the Holder desires for the conversion to become effective (such date, the
“Conversion Date”), provided that in the event that Lazard Ltd shall give notice
of a Piggy-back Registration (as defined in the Registration Rights Agreement),
the Holder shall be entitled to notify the Company in writing of its election to
exercise its Conversion Right in order to participate in such Piggy-back
Registration with respect to the shares of Lazard Ltd Stock issuable upon such
conversion, which notice shall be delivered on the same day as its notice to
Lazard Ltd of the Holder’s election to participate in the applicable Piggy-back
Registration pursuant to the Registration Rights Agreement, in each case on the
terms and subject to the conditions set forth in the Registration Rights
Agreement, with such conversion to be effective on the 10th day after the date
on which the Holder’s election to exercise its Conversion Right pursuant to this
proviso is given (or, if such day is not a Business Day, the first Business Day
immediately following such day). Such written notice shall be irrevocable unless
otherwise agreed by the Company in writing and shall certify as to the Holder’s
desire to exercise its Conversion Right, the aggregate principal amount of the
Note that the Holder desires to convert in accordance with this Section 7 and
the desired Conversion Date and shall be executed by an executive officer of the
Holder.

(B) In addition to the provisions of clause (A) above, in the event the Holder
desires to exercise its Conversion Right pursuant to Section 7(c)(ii)(D), the
Holder must notify the Company in writing of its election to exercise its
Conversion Right no later than 30 days prior to the Change of Control, provided
that notice of such Change of Control shall have been given to the Holder by the
Company at least 45 days prior to such Change of Control. In the event notice of
a Change of Control is given to Holder less than 45 days prior to, or is given
after, such Change of Control, Holder shall have 15 days from the giving of such
notice to notify the Company in writing of its election to exercise its
Conversion Right and the desired Conversion Date (which date shall be a Business
Day and shall be no sooner than the later of the Change of Control and 30 days
after such notice and no later than the later of the Change of Control and 90
days after such notice). Such written notice shall be irrevocable unless
otherwise agreed by the Company in writing and shall certify as to the Holder’s
desire to exercise its Conversion Right and the desired Conversion Date and
shall be executed by an executive officer of the Holder. For the avoidance of
doubt, any conversion pursuant to Section 7(c)(ii)(D) shall be conditioned upon
the

 

-11-



--------------------------------------------------------------------------------

Change of Control actually occurring, and any notice delivered pursuant to this
clause (iii) shall be cancelled and null and void in the event that the
applicable Change of Control shall not occur.

(C) In the event the Holder desires to exercise its Conversion Right pursuant to
Section 7(c)(ii)(E), the Holder must notify the Company in writing of its
election to exercise its Conversion Right on the same date that it notifies
Lazard Ltd of its election to participate in such Partner Interest Offering in
accordance with the Registration Rights Agreement. Such written notice shall be
irrevocable unless otherwise agreed by the Company in writing and shall certify
as to the Holder’s desire to exercise its Conversion Right and shall be executed
by an executive officer of the Holder. For the avoidance of doubt, any
conversion pursuant to Section 7(c)(ii)(E) shall be conditioned upon, and shall
occur effective immediately prior to, the sale of the shares of Lazard Ltd Stock
into which the Note is being converted in the applicable Partner Interest
Offering. Any notice delivered pursuant to this clause (iii) shall be cancelled
and null and void in the event that the applicable Partner Interest Offering
shall not occur or shall be withdrawn for any reason, and the portion of any
notice delivered pursuant to this clause (iii) that relates to shares of Lazard
Ltd Stock that are not sold in the applicable Partner Interest Offering shall be
deemed to be cancelled and null and void.

(D) Notwithstanding anything in this Section 7 to the contrary; (i) this
Section 7, including the Conversion Right, shall terminate in full and be of no
further force and effect on June 30, 2011 (the “Conversion Termination Date”)
other than with respect to any pending but unconsummated exercise of a
Conversion Right as of such date, and (ii) any such pending but unconsummated
exercise of a Conversion Right as of the Conversion Termination Date shall
terminate, and be deemed to be revoked in full, as of the date that is six
months after the Conversion Termination Date.

(iv) Subject to satisfaction of the conditions set forth in Section 7(f) below,
the closing of any Conversion Right shall occur at the offices of the Company on
the applicable Conversion Date, or, in the event such conditions shall not have
been satisfied in accordance with Section 7(f) below by such Conversion Date, as
promptly as practicable after such conditions have been so satisfied. At each
such closing, as a condition to the consummation of the applicable conversion,
the Holder shall surrender and deliver this Note to the Company, duly endorsed
or assigned to the Company (or in blank if so required by the Company), at the
office of the Company, and the Company shall deliver a certificate evidencing
the shares of Lazard Ltd Stock to be issued to the Holder (or other evidence of
the transfer and registration of the applicable shares of Lazard Ltd Stock to be
delivered to the Holder pursuant to such conversion) and, if applicable, a new
Note reflecting the appropriate reduction in the principal amount under this
Note as a result of such conversion.

 

-12.-



--------------------------------------------------------------------------------

(d) Fractional Shares. No fractional shares of Lazard Ltd Stock shall be
required to be issued or delivered upon any exercise of the Conversion Right. In
the event that the Holder shall otherwise be entitled to receive a fractional
share of Lazard Ltd Stock, the Company shall pay to the Holder, in cash, an
amount equal to the product of the applicable fractional share amount and the
closing price per share of Lazard Ltd Stock on the principal stock exchange on
which such shares are listed.

(e) Reserve Lazard Ltd Stock. The Company shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Lazard Ltd Stock, for the purpose of effecting the conversion of this Note, the
maximum number of shares of Lazard Ltd Stock then issuable upon the conversion
of this Note. All shares of Lazard Ltd Stock which may be delivered upon
conversion of this Note, upon such delivery, shall have been duly authorized and
validly issued and shall be fully paid and nonassessable (and shall, subject to
the second sentence of Section 7(b), be issued out of the Company’s authorized
but unissued Lazard Ltd Stock).

(f) Conditions. Notwithstanding anything to the contrary herein, the obligation
of the Company to consummate any conversion under this Section 7 shall be
subject to the satisfaction, or waiver by the Company, of each of the following
conditions:

(i) all approvals or authorizations of, filings and registrations with, and
notifications to, all Governmental Authorities, if any, required to consummate
such conversion (including the issuance and delivery of the Lazard Ltd Stock)
shall be in full force and effect and all waiting periods required by law shall
have expired or been terminated, and no Burdensome Condition shall have been
imposed by any Governmental Authority in connection therewith;

(ii) all approvals of shareholders of Lazard Ltd required by law or regulation
(including, for the avoidance of doubt, the rules and regulations of the New
York Stock Exchange, Inc.) to consummate such conversion (including the issuance
and delivery of the Lazard Ltd Stock) shall have been obtained; and

(iii) no statute, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) of any Governmental Authority
that, in each case, prohibits consummation of such conversion (including the
issuance and delivery of the Lazard Ltd Stock) shall have been enacted, issued,
promulgated, enforced or entered.

With respect to each of the foregoing conditions, the Company and the Holder
hereby undertake to use commercially reasonable efforts to cause, and to assist
the other in causing, each such condition to be satisfied as promptly as
practicable after written notice of such conversion shall have been given by the
Holder in accordance with Section 7(c)(iii), and, to the extent reasonable, to
take such other actions as are necessary or advisable to consummate such
conversion as of the desired Conversion Date or as promptly as practicable
thereafter. Notwithstanding anything herein to the contrary, nothing in this
Note shall be deemed to

 

-13-



--------------------------------------------------------------------------------

require the Company or any of its affiliates to take any action, or commit to
take any action, or agree to any condition or restriction, in connection with
satisfying the conditions set forth in Section 7(g) or otherwise that,
individually or in the aggregate, is, or would reasonably be expected to be,
unduly burdensome on the Company or any of its affiliates, or requires, or would
reasonably be expected to require, the making of any material expenditure (other
than ordinary course legal fees and fees incurred in the filing of the
registration statement and the registration of the shares under the Registration
Rights Agreement), or incurrence of any liability on the part of, or the
proffer, sale or holding separate of any assets, businesses or interest in any
assets or businesses of, the Company or any of its affiliates, in each case as
determined by the Company in good faith (a “Burdensome Condition”). As used in
this Section 7(f), “Governmental Authority” means any national, local or foreign
(including U.S. federal, state or local) or supranational (including European
Union) governmental, judicial, administrative or regulatory (including
self-regulatory) agency, commission, department, board, bureau, entity or
authority of competent jurisdiction.

(g) Adjustment of the Conversion Rate.

(i) In case Lazard Ltd at any time on or after the date hereof shall (i) pay a
dividend or make a distribution on shares of Lazard Ltd Stock in each case in
the form of shares of Lazard Ltd Stock; (ii) subdivide the outstanding shares of
Lazard Ltd Stock into a greater number of shares; (iii) combine the outstanding
shares of Lazard Ltd Stock into a smaller number of shares; (iv) make a
distribution on shares of Lazard Ltd Stock in shares of its share capital other
than Lazard Ltd Stock; or (v) issue by reclassification of the outstanding
shares of Lazard Ltd Stock any shares of its share capital, then the number of
shares of Lazard Ltd Stock constituting the Conversion Rate in effect
immediately prior to such action shall be adjusted so that the Holder, if it
thereafter converts this Note in accordance with this Section 7, shall be
entitled to receive such number of shares of Lazard Ltd Stock which the Holder
would have owned immediately following such action had this Note been converted
immediately prior thereto in accordance with this Section 7. An adjustment made
pursuant to this paragraph (i) shall become effective immediately after the
effective date of the particular action. The Conversion Rate in effect
immediately prior to the consummation of any applicable conversion shall be the
Conversion Rate for such conversion. In the event that any record date for any
dividend or distribution that would require an adjustment under this paragraph
(i) shall have occurred on or after the date on which the Holder gives proper
notice of its exercise of the Conversion Right in accordance with
Section 7(c)(iii) and the distribution date shall not have occurred as of the
closing of the applicable conversion, the Holder shall be entitled to receive,
immediately after such dividend or distribution shall have occurred, such number
of additional shares of Lazard Ltd Stock that it would have received had the
distribution date occurred simultaneously with the applicable record date.

(ii) No adjustment in the Conversion Rate shall be required unless such
adjustment would require an increase or decrease of at least 100 shares of
Lazard Ltd

 

-14-



--------------------------------------------------------------------------------

Stock in the Conversion Rate; provided, however, that any adjustments which by
reason of this paragraph (ii) are not required to be made shall be carried
forward and taken into account in any subsequent adjustment.

(iii) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly give notice of such adjustment to the Holder.

(iv) In the event of (A) any reclassification or change of shares of Lazard Ltd
Stock issuable upon conversion of this Note (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination, or any other change for which an
adjustment is provided in Section 7(g)(i)); (ii) any consolidation or merger or
combination to which Lazard Ltd is a party other than a merger in which Lazard
Ltd is the continuing corporation and which does not result in any
reclassification of, or change (other than in par value, or from par value to no
par value, or from no par value to par value, or as a result of a subdivision or
combination) in, outstanding shares of Lazard Ltd Stock; or (iii) any sale,
transfer or other disposition of all or substantially all of the assets of
Lazard Ltd, directly or indirectly, to any person as a result of which holders
of Lazard Ltd Stock shall be entitled to receive stock, securities or other
property or assets (including cash) with respect to or in exchange for Lazard
Ltd Stock, then the Company, or its successor, shall take all necessary action
such that this Note shall be convertible into the kind and amount of shares of
stock and other securities and property (including cash) receivable upon such
reclassification, change, combination, consolidation, merger, sale, transfer or
other disposition by a holder of the number of shares of Lazard Ltd Stock
deliverable upon exchange of this Note immediately prior to such
reclassification, change, combination, consolidation, merger, sale, transfer or
other disposition. Any such action shall take into account adjustments of the
Conversion Rate which shall be reasonably equivalent to the adjustments to the
Conversion Rate provided for in this Section 7(g). The provisions of this
Section 7(g)(iv) shall similarly apply to successive reclassifications, changes,
combinations, consolidations, mergers, sales or conveyances.

(v) In the event that Lazard Ltd shall issue to all or substantially all holders
of Lazard Ltd Stock any rights, options or warrants (other than pursuant to any
dividend reinvestment, share purchase or similar plan) entitling the holders
thereof to subscribe for or purchase shares of Lazard Ltd Stock (or securities
exchangeable for or convertible into such shares) for a period expiring within
60 days from the date of issuance of such rights, options or warrants at a price
per share less than the Current Market Price as of the Time of Determination,
then the number of shares of Lazard Ltd Stock constituting the Conversion Rate
in effect immediately prior to such action shall be adjusted by multiplying it
by a fraction:

(1) the numerator of which is the sum of (a) the number of shares of Lazard Ltd
Stock outstanding on the record date fixed for the applicable distribution plus
(b) the total number of additional shares of Lazard Ltd Stock offered for
subscription or purchase, and

 

-15-



--------------------------------------------------------------------------------

(2) the denominator of which is the sum of (a) the number of shares of Lazard
Ltd Stock outstanding on the record date fixed for the applicable distribution
plus (b) the total number of shares of Lazard Ltd Stock that the aggregate
offering price of the total number of shares of Lazard Ltd Stock offered for
subscription or purchase would purchase at the Current Market Price.

The adjustment shall become effective immediately after the record date for the
determination of shareholders entitled to receive the rights, warrants or
options to which this Section 7(g)(v) applies. To the extent that such rights,
warrants or options are not exercised prior to their expiration (and as a result
no additional shares of Lazard Ltd Stock are delivered or issued pursuant to
such rights, warrants or options), the number of shares of Lazard Ltd Stock
constituting the Conversion Rate shall be readjusted to the number of shares of
Lazard Ltd Stock constituting the Conversion Rate that would then be in effect
had the adjustments made upon the issuance of such rights, warrants or options
been made on the basis of delivery or issuance of only the number of shares of
Lazard Ltd Stock actually delivered or issued. “Time of Determination” means the
time and date of the earlier of (i) the determination of stockholders entitled
to receive rights, warrants or options to which this Section 7(g)(v) applies and
(ii) the time immediately prior to the commencement of “ex-dividend” trading for
such rights, warrants or options on the New York Stock Exchange, Inc. or such
other U.S. national or regional exchange or market on which the Lazard Ltd Stock
are then listed or quoted. “Current Market Price” per share of Lazard Ltd Stock
on any day means the average of the closing price per share of Lazard Ltd Stock
on each of the 20 consecutive trading days ending on the earlier of the day in
question and the day before the “ex date” with respect to the issuance requiring
such computation. For purposes of this paragraph, the term “ex date,” when used
with respect to any issuance, means the first date on which the shares of Lazard
Ltd Stock trade without the right to receive the issuance.

(vi) The Company shall pay all documentary, transfer and other stamp taxes, if
any, due or payable as a result of the issuance or delivery of shares of Lazard
Ltd Stock. The Holder shall pay any tax which may be payable in respect of any
transfer involved in the issue and delivery or registration of stock in any name
other than that of the converting Holder and all other taxes due or payable in
connection with the conversion of this Note or, except as provided in the
immediately preceding sentence, the issuance or delivery of shares of Lazard Ltd
Stock, and the Company shall not be required to deliver any stock certificates
unless and until the Holder shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid or is not payable.

(vii) On or prior to the initial Conversion Date, the Company shall deliver the
Registration Rights Agreement in the form attached hereto as Annex A (the
“Registration Rights Agreement”), duly executed by Lazard Ltd, and the Holder
shall execute and deliver such agreement on or prior to such date.

 

-16-



--------------------------------------------------------------------------------

Section 8. Amendments and Waivers. Neither this Note nor any term hereof may be
amended or waived orally or in writing, except that any term of this Note may be
amended and the observance of any term of this Note may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with (but only with) the written consent of the Company and the Holder.

Section 9. Captions. The captions in this Note are included for convenience of
reference only and do not form a part of this Note or in any way limit or affect
its interpretation or construction.

Section 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Note shall be in writing and shall be deemed given
to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other parties):

 

If to the Company: Lazard Funding Limited LLC 30 Rockefeller Plaza New York, New
York 10020 UNITED STATES OF AMERICA Attention:    General Counsel Facsimile:   
001-212-332-5972 Telephone:    001-212-632-6000 with a copy (which shall not
constitute notice) to each of: Gianni, Origoni, Grippo & Partners Studio Legale
Via Delle Quatro Fontane, 20 00184 Roma ITALY Attention:    Francesco Gianni,
Esq.    Raimondo Premonte, Esq. Facsimile:    +39 06 487 1101 Telephone:    +39
06 478 751

 

-17-



--------------------------------------------------------------------------------

and Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019
UNITED STATES OF AMERICA Attention:    Adam D. Chinn, Esq.    Benjamin D.
Fackler, Esq. Facsimile:    001-212- 403-2000 Telephone:    001-212-403-1000 If
to the Holder: Banca Intesa S.p.A. Via Monte di Pietà n. 8 20121 Milano ITALY
Attention:    Direzione Partecipazioni Facsimile:    +39 02 8796 2072 Telephone:
   +39 02 8796 2376 and Banca Intesa S.p.A. Via Monte di Pietà n. 8 20121 Milano
ITALY Attention:    Direzione Affari Legali Telephone:    +39 02 8796 3523
Facsimile:    +39 02 8796 2079 with a copy (which shall not constitute notice)
to: Pedersoli e Associati Via Monte di Pietà, 15 20121 Milano ITALY Attention:
   Alessandro Pedersoli, Esq. Facsimile:    +39 02 303051 Telephone:    +39 02
30305333 and Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004
UNITED STATES OF AMERICA Attention:    George J. Sampas, Esq. Facsimile:   
001-212-558-3588 Telephone:    001-212-558-4000

 

-18-



--------------------------------------------------------------------------------

Section 11. Restrictions on Transfer. THE HOLDER MAY NOT DIRECTLY OR INDIRECTLY
SELL, TRANSFER, ASSIGN, ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF THIS NOTE AT
ANY TIME WITHOUT THE PRIOR WRITTEN CONSENT OF LAZARD WHICH MAY WITHHOLD SUCH
CONSENT FOR ANY REASON IN HIS SOLE DISCRETION; PROVIDED THAT IN THE EVENT THAT
HOLDER DESIRES TO TRANSFER THIS NOTE TO A WHOLLY-OWNED SUBSIDIARY OF HOLDER AND
EACH OF THE HOLDER AND SUCH WHOLLY-OWNED SUBSIDIARY AGREE THAT SUCH SUBSIDIARY
SHALL TRANSFER THE NOTE TO HOLDER IMMEDIATELY UPON SUCH SUBSIDIARY CEASING TO BE
WHOLLY-OWNED BY HOLDER, THEN THE CONSENT OF LAZARD TO SUCH TRANSFER SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.

Section 12. Setoff. THIS NOTE SHALL NOT BE USED TO SATISFY OR OFFSET ANY CLAIM
BY THE HOLDER AGAINST THE COMPANY OR ANY OTHER OBLIGATION OWED BY THE HOLDER TO
THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF LAZARD WHO MAY WITHHOLD SUCH
CONSENT FOR ANY REASON IN ITS SOLE DISCRETION.

Section 13. Governing Law; Forum; Construction. THIS NOTE IS GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of
the Company and the Holder agrees that all actions or proceedings arising out of
or in connection with this Note, or for recognition and enforcement of any
judgment arising out of or in connection with this Note, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of the Company and the Holder hereby irrevocably submits with regard to
any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of the Company and the Holder hereby expressly waives any right it
may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts; and (c) that
(i) any of the aforesaid courts is an inconvenient or inappropriate forum for
such action or proceeding, (ii) venue is not proper in any of the aforesaid
courts, and (iii) this Note, or the subject matter hereof, may not be enforced
in or by any of the aforesaid courts.

Section 14. Representations, Warranties and Agreements of Intesa.

(a) The Holder hereby represents and warrants to the Company that this Note and
the shares of Lazard Ltd Stock that the Holder shall receive upon conversion of

 

-19-



--------------------------------------------------------------------------------

this Note (collectively, the “Securities”) in whole or in part were, as of the
date of the Termination Agreement, and are being acquired for investment
purposes only for the Holder’s own account or for the account of controlled
Subsidiaries, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Holder had, as of the date of the
Termination Agreement, and has no present intention of selling, granting any
participation in or otherwise distributing the same, (ii) the Holder was not, as
of the date of the Termination Agreement, and is not party to any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Securities, (iii) the Holder was not formed for the specific purpose of
acquiring the Securities, (iv) the Holder received, as of the date of the
Termination Agreement, and has received or had full access to all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities and has had an opportunity to ask questions and receive
answers regarding the terms and conditions of the Securities, and the Company’s,
Lazard’s and Lazard Ltd’s business, properties, prospects and financial
condition, (v) the Holder was, as of the date of the Termination Agreement, and
is financially sophisticated and was and is able to fend for itself, could and
can bear the economic risk of the investment, and had, as of the date of the
Termination Agreement, and has such knowledge and experience in financial or
business matters that the Holder was and is capable of evaluating the merits and
risks of the investment in the Securities, (vi) the Holder was, as of the date
of the Termination Agreement, and is, and will, upon any conversion of this
Note, be, an “accredited investor” and a “qualified institutional buyer” within
the meaning of current rules of the U.S. Securities and Exchange Commission (the
“SEC”), and (vii) none of the Holder’s operations were, as of the date of the
Termination Agreement, or are subject to the terms or limitations of the U.S.
Bank Holding Company Act of 1956, as amended (nor did or does the Holder
“control” (within the meaning of such act) any companies which are so subject).

(b) The Holder hereby acknowledges and agrees, on behalf of itself and each
Holder (as defined in the Registration Rights Agreement), as follows: (i) the
Securities are “restricted securities” under U.S. federal securities laws
inasmuch as they have been or will be acquired by the Holder directly or
indirectly from the issuer(s) in a transaction not involving a public offering
and that under such laws and applicable regulations such Securities may be
resold without registration only in certain limited circumstances; (ii) in the
absence of an effective registration statement covering the Securities, the
Securities may only be resold in a transaction exempt from registration;
(iii) the Holder will not directly or indirectly sell, transfer, pledge, hedge
(including by way of short selling) or otherwise encumber (“Transfer”) all or
any portion of the Securities unless (A) there is a registration statement
declared effective by the SEC under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) with
respect to the Securities to be Transferred and no stop order suspending the
effectiveness of such registration statement is then in effect under the
Securities Act and no proceedings for that purpose have then been instituted or
(B) the Transfer is made under a valid exemption to registration under the
Securities Act (it being understood this clause (iii) shall not prevent Intesa
from selling, transferring, pledging or hedging all or any portion of the shares
of

 

-20-



--------------------------------------------------------------------------------

Lazard Ltd Stock it shall receive upon conversion of the Note, so long as such
sale, transfer, pledge or hedge, as the case may be, is conducted in compliance
with the Securities Act as provided in this clause; provided however that this
clause (iii) (including this parenthetical) shall not modify the provisions and
requirements of Section 11 in any respect); and (iv) the certificates evidencing
the Securities will bear an appropriate legend regarding these restrictions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered on the date first written above.

 

LAZARD FUNDING LIMITED LLC By:  

 

Name:   Title:  

 

Accepted and agreed as of the

day and year first above written:

BANCA INTESA S.P.A. By  

 

Name:   Title:  

 

-21-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of [initial conversion date] (this
“Agreement”), is made by and between Lazard Ltd, an exempted company organized
under the laws of Bermuda (“Lazard Ltd”), and Banca Intesa S.p.A., a Società per
azioni organized under the laws of the Republic of Italy (“Intesa”).

W I T N E S S E T H :

WHEREAS, Lazard Funding Limited LLC, a Delaware limited liability company, has
issued that certain Amended and Restated $150,000,000 Subordinated Convertible
Promissory Note Due September 30, 2016 (the “Note”) to Intesa; and

WHEREAS, Intesa has the right to convert all or a portion of the Note into
shares of Class A Common Stock, par value $.01 per share, of Lazard Ltd (“Lazard
Ltd Shares”), in each case on the terms and subject to the conditions set forth
in the Note; and

WHEREAS, Lazard Ltd and Intesa desire to enter into this Agreement to set forth
the terms and conditions of the registration rights and obligations of Lazard
Ltd and Intesa and their respective Affiliates.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

Section 15. Definitions.

(a) Definitions. As used in this Agreement, the following capitalized terms
shall have the meanings ascribed to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For the purposes of this definition, “control” with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, by or through stock ownership, agency or
otherwise, or pursuant to or in connection with an agreement, arrangement or
understanding (written or oral) with one or more other Person; and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in either New York
City, New York, United States of America or Milan, Italy.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as from time to
time amended, and the rules and regulations of the SEC promulgated thereunder.

 

-1-



--------------------------------------------------------------------------------

“Existing Agreements” means the Stockholders’ Agreement, dated as of May 10,
2005, by and among LAZ-MD, Lazard Ltd and the individuals party thereto, and the
Registration Rights Agreement, dated as of May 10, 2005, by and among Lazard
Group Finance LLC, Lazard Ltd, Lazard Group LLC and IXIS-Corporate & Investment
Bank.

“Holder” shall mean Intesa and any Affiliate of Intesa, in each case so long as
such Holder holds Registrable Securities.

“LAZ-MD” means LAZ-MD Holdings LLC, a limited liability company organized under
the laws of the state of Delaware.

“Lazard Group” means Lazard Group LLC, a Delaware limited liability company.

“Lazard Ltd Shares” has the meaning set forth in the preamble hereto.

“Minimum Demand Number” means, as of any particular date, that number of Lazard
Ltd Shares equal to the quotient obtained by dividing (i) US $50,000,000 by
(ii) the Stock Price as of such date.

“Note” has the meaning set forth in the preamble hereto.

“Partners” means each holder of a Partners’ Interest and each other managing
director or employee of Lazard Ltd or its subsidiaries or controlled Affiliates
that receives any awards of LAZ-MD or Lazard Group LLC interests that are
convertible or exchangeable into Lazard Ltd Shares.

“Partner Interest” means an interest in LAZ-MD or Lazard Group that is
exchangeable for Lazard Ltd Shares and the Lazard Ltd Shares issuable or
deliverable upon exchange of such interest.

“Person” means natural persons, corporations, limited liability companies,
S.p.A.’s (Società per azioni), s.r.l.’s (Società a responsabilità limitata),
trusts, joint ventures, associations, companies, partnerships, governments or
agencies or political subdivisions thereof and other political or business
entities.

“Pro Rata Cap” means the number of Lazard Ltd Shares equal to the product of
(a) the total number of Registrable Securities (assuming full conversion of the
Note in accordance with its terms) and (b) a fraction, the numerator of which is
the aggregate number of Lazard Ltd Shares consisting of Partner Interests to be
sold in the applicable Partner Interest Offering, and the denominator of which
is the aggregate number of Lazard Ltd Shares underlying all outstanding Partner
Interests.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

 

-2-



--------------------------------------------------------------------------------

“Registrable Securities” means Lazard Ltd Shares which are issued or transferred
to any Holder pursuant to and in accordance with Section 7 of the Note, and any
Lazard Ltd Shares issued or issuable in respect of or in exchange for any such
Lazard Ltd Shares. As to any particular Registrable Securities, once issued such
securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement, (ii) such securities shall
have been sold to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act, (iii) such securities shall have ceased to be
outstanding, or (iv) such securities may be sold in the public market of the
United States, in unlimited amounts, under Rule 144(k), without registration
under the Securities Act.

“Registration Expenses” has the meaning set forth in Article V.

“Registration Statement” means any registration statement of Lazard Ltd which
covers Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as from time to time
amended, and the rules and regulations of the SEC promulgated thereunder.

“Stock Price” means, as of any particular date, the closing price as of such
date of a Lazard Ltd Share on the primary national securities exchange on which
the Lazard Ltd Shares are traded, as reported by Bloomberg L.P. or, if Bloomberg
L.P. is not available, as determined by another reputable third-party
information source selected by Lazard Ltd.

Section 16. Demand Registrations.

(a) Requests for Registration. Subject to the provisions of this Article II, any
Holder or group of Holders shall have the right to make a written request (a
“Demand Request”) to have Lazard Ltd register under the Securities Act for offer
and sale an amount of such Holders’ Registrable Securities that is not less than
the Minimum Demand Number a “Demand Registration”), at any time on or after
July 1, 2008 (the “Initial Conversion Date”) and prior to the termination of
this Agreement. Such Demand Request shall specify the amount of Registrable
Securities to be registered and the intended method or methods of disposition.
Lazard Ltd shall, subject to the provisions of this Article II and to the
Holders’ compliance with their obligations under the provisions of this
Agreement, as promptly as practicable, but in no event later than 90 days after
the date of the Demand Request, register under the Securities Act all
Registrable Securities included in such Demand Request, for disposition in
accordance with the intended method or methods set forth therein; provided that
if the managing underwriter(s) for a Demand Registration in which Registrable

 

-3-



--------------------------------------------------------------------------------

Securities are proposed to be included pursuant to this Article II that involves
an underwritten offering shall advise Lazard Ltd that in its opinion, the number
of Registrable Securities to be sold is greater than the amount that can be
offered without adversely affecting the success of the offering (taking into
consideration the interests of Lazard Ltd and the Holders), then Lazard Ltd will
be entitled to reduce the number of Registrable Securities included in such
registration to the number that, in the opinion of the managing underwriter(s),
can be sold without having the adverse effect referred to above. The number of
Registrable Securities that may be registered shall be allocated in the
following priority: first, pro rata among the Holders participating in the
Demand Registration, based on the number of Registrable Securities included by
such Holder in the Demand Request, second, all Lazard Ltd Shares proposed to be
registered for offer and sale by Lazard Ltd and third, to Lazard Ltd Shares
proposed to be registered pursuant to any piggy-back registration rights of
third parties. Lazard Ltd shall use its reasonable best efforts to cause such
Registration Statement to be declared effective as soon as practicable after
filing and to remain effective until the earlier of (i) 60 days following the
date on which it was declared effective and (ii) the date on which all of the
Registrable Securities covered thereby are disposed of in accordance with the
method or methods of disposition stated therein. Each Demand Request shall be
irrevocable except as otherwise expressly provided herein (including
Section 2.4).

Notwithstanding anything to the contrary in this Article II, no Holder shall
have the right to require Lazard Ltd to register any Registrable Securities
pursuant to this Article II during any period (not to exceed 180 days) following
the closing of the completion of a distribution of securities offered by Lazard
Ltd that would cause Lazard Ltd to breach a lock-up provision contained in the
underwriting agreement for such distribution.

(b) Number and Timing of Registrations. Notwithstanding anything in this Article
II to the contrary: (a) the Holders shall be entitled to request no more than
three (3) Demand Registrations on Lazard Ltd, (b) the Holders shall be entitled
to make no more than one Demand Registration during any twelve-month period, and
(c) Lazard Ltd shall not be obligated to make a Demand Registration in the event
that a Piggy-back Registration had been available to any Holder within the 180
days preceding the date of the Demand Request.

(c) Suspension of Registration. Notwithstanding the foregoing, if in the good
faith judgment of the Board of Directors of Lazard Ltd it would be materially
detrimental to Lazard Ltd and its stockholders for any Registration Statement to
be filed or for any Registration Statement or Prospectus to be amended or
supplemented because such filing, amendment or supplement would (i) require
disclosure of material non-public information, the disclosure of which would be
reasonably likely to materially and adversely affect Lazard Ltd and its
subsidiaries (if any) taken as a whole, or (ii) materially interfere with any
existing or prospective business situation, transaction or negotiation involving
Lazard Ltd, Lazard Ltd shall have the right to suspend the use of the applicable
Registration Statement or delay delivery or filing, but not the preparation, of
the applicable Registration Statement or Prospectus or any document incorporated
therein by reference, in each case for a reasonable period of time; provided,
however, that Lazard Ltd shall not be able to exercise such suspension right
more than twice in each 12-month period aggregating not more than

 

-4-



--------------------------------------------------------------------------------

150 days in such 12-month period. In the event that the ability of the Holders
to sell shall be suspended pursuant to the foregoing, the period of such
suspension shall not count towards compliance with the 90-day period referred to
in the third sentence, or the 60-day period referred to under clause (i), of
Section 2.1 of this Agreement.

(d) Interrupted Registration. A registration requested pursuant to this Article
II shall not be deemed to have been requested by the Holders of Registrable
Securities for purposes of Section 2.2: (i) unless it has been declared
effective by the SEC; (ii) if after it has become effective, such registration
is interfered with by any stop order, injunction or other order or requirement
of the SEC for any reason other than misrepresentation or an omission by the
requesting Holders such that the Registration Statement shall not be effective
until the earlier of (A) 60 days following the date on which it was declared
effective (treating any suspension or interruption of registration as provided
in Section 2.3) and (B) the date on which all of the Registrable Securities
covered thereby are disposed of in accordance with the method or methods of
disposition stated therein; (iii) if the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
registration are not satisfied other than by reason of some wrongful act or
omission, or act or omission in bad faith, by such Holders and are not otherwise
waived; or (iv) if such request has been withdrawn by the requesting Holders and
such Holders shall have elected to pay all Registration Expenses of Lazard Ltd
in connection with such withdrawn request.

Section 17. Piggy-back Registrations.

(a) Right to Include Registrable Securities. If at any time after the Initial
Conversion Date Lazard Ltd proposes to register (including for this purpose a
registration effected by Lazard Ltd for security holders of Lazard Ltd other
than any Holder) any Lazard Ltd Shares and to file a Registration Statement with
respect thereto under the Securities Act, whether or not for sale for its own
account (other than pursuant to (i) Section 2.1, (ii) a registration statement
on Form S-4, Form S-8 or any successor or similar forms, or (iii) a registration
statement for the sales of Lazard Ltd Shares issuable or issued upon exchange,
conversion or sale of any Partner Interests ), in a manner that would permit
registration of Registrable Securities for sale to the public under the
Securities Act (a “Public Offering”) or (b) at any time prior to the Initial
Conversion Date Lazard Ltd proposes to register any Lazard Ltd Shares and to
file a Registration Statement with respect thereto under the Securities Act for
sale of Lazard Ltd Shares issuable or issued upon exchange, conversion or sale
of any Partner Interests (other than pursuant to a registration statement on
Form S-4, Form S-8 or any successor or similar forms), in a manner that would
permit registration of Registrable Securities for sale to the public under the
Securities Act (a “Partner Interest Offering”), Lazard Ltd will each such time
promptly give written notice to the Holders (i) of its intention to do so,
(ii) of the form of registration statement of the SEC that has been selected by
Lazard Ltd and (iii) of rights of Holders under this Article III (the “Article
III Notice”). Lazard Ltd will include (A) in the case of a proposed Public
Offering all Registrable Securities that Lazard Ltd is requested in writing,
within 15 days after the Article III Notice is given, to register by the Holders
thereof or (B) in the case of a proposed Partner Interest Offering, all
Registrable Securities that Lazard Ltd is requested in writing,

 

-5-



--------------------------------------------------------------------------------

within 5 days after the Article III Notice is given, to register by the Holders
thereof up to, but not in excess of, the Pro Rata Cap as determined as of the
date of filing of such registration statement (each, a “Piggy-back
Registration”); provided, however, that (x) if, at any time after giving written
notice of its intention to register any Lazard Ltd Shares and prior to the
effective date of the Registration Statement filed in connection with such
registration, Lazard Ltd shall determine that none of such Lazard Ltd Shares
shall be registered, Lazard Ltd may, at its election, give written notice of
such determination to all Holders who so requested registration and, thereupon,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration, and (y) in case of a determination
by Lazard Ltd to delay registration of Lazard Ltd Shares, Lazard Ltd shall be
permitted to delay the registration of such Registrable Securities pursuant to
this Article III for the same period as the delay in registering such other
Lazard Ltd Shares by Lazard Ltd, as the case may be or may abandon the
registration of Lazard Ltd Shares, in the sole discretion of Lazard Ltd. No
registration effected under this Article III shall relieve Lazard Ltd of its
obligations to effect registrations upon request under Article II.

(b) Priority; Registration Form. If the managing underwriter(s) for a
registration in which Registrable Securities are proposed to be included
pursuant to this Article III that involves an underwritten offering shall advise
Lazard Ltd in writing in good faith that in its opinion, the number of Lazard
Ltd Shares to be sold for the account of persons other than Lazard Ltd
(collectively, “Selling Stockholders” is greater than the amount that can be
offered without adversely affecting the success of the offering (taking into
consideration the interests of Lazard Ltd and the Holders), then the number of
Lazard Ltd Shares to be sold for the account of Selling Stockholders (including
Holders of Registrable Securities) may be reduced to a number that, in the
opinion of the managing underwriter(s), may reasonably be sold without having
the adverse effect referred to above. The reduced number of Lazard Ltd Shares
that may be registered shall be allocated (a) in the case of a Public Offering,
in the following priority: first, to Lazard Ltd Shares proposed to be registered
for offer and sale by Lazard Ltd; second, to Lazard Ltd Shares proposed to be
registered pursuant to any demand registration rights of third parties; third,
to Lazard Ltd Shares proposed to be registered pursuant to any piggy-back
registration rights under the Existing Agreements ; and, fourth, to Registrable
Securities proposed to be registered by Holders as a Piggy-back Registration,
and (b) in the case of a Partner Interest Offering, to the Lazard Ltd Shares
consisting of Partnership Interests and to the Registrable Securities that the
Holders requested to be so registered, on a pro rata basis based on the
aggregate number of Lazard Ltd Shares requested to be registered; provided that
Intesa’s participation shall be subject to reduction to permit any piggy-back
registration rights under the Existing Agreements. The reduced number of
Registrable Securities that may be registered pursuant to this Section 3.2 shall
be allocated pro rata among the Holders participating in the Piggy-back
Registration, based on the number of Registrable Securities beneficially owned
by the respective Holders. If, as a result of the proration provisions of this
Section 3.2, any Holder shall not be entitled to include all Registrable
Securities in a registration pursuant to this Article III that such Holder has
requested be included, such Holder may elect to withdraw its Registrable
Securities from the registration.

(c) Merger, Consolidation, etc. Notwithstanding anything in this Article III to
the contrary, Holders shall not have any right to include their Registrable
Securities in

 

-6-



--------------------------------------------------------------------------------

any distribution or registration of Lazard Ltd Shares by Lazard Ltd which is
pursuant to a merger, amalgamation, consolidation, acquisition, exchange offer,
sale of Lazard Ltd Shares issuable or issued upon exchange, conversion or sale
of Partner Interests(other than any Partner Interest Offering),
recapitalization, other reorganization, dividend reinvestment plan, stock option
plan or other employee benefit plan, or any similar transaction having similar
effect.

Section 18. Registration Procedures.

(a) Use Reasonable Best Efforts. In connection with Lazard Ltd’s registration
obligations pursuant to Article II and Article III hereof, Lazard Ltd shall use
its reasonable best efforts to effect such registrations to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
disposition thereof and:

(a) to prepare and file with the SEC a Registration Statement relating to the
registration on any appropriate form under the Securities Act, and to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain continuously effective for the time period required by this Agreement
to the extent permitted under the Securities Act;

(b) to prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period set forth in
Section 2.1; and to cause the Registration Statement and the related Prospectus
to be supplemented by any required Prospectus supplement, and as so supplemented
to be filed in accordance with the Securities Act and any rules and regulations
promulgated thereunder; and otherwise to comply with the provisions of the
Securities Act as may be necessary to facilitate the disposition of all
Registrable Securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
disposition by the selling Holders thereof set forth in such Registration
Statement or such Prospectus or Prospectus supplement;

(c) to notify the selling Holders and the managing underwriter(s), if any,
promptly if at any time (i) any Prospectus, Registration Statement or amendment
or supplement thereto is filed, (ii) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (iii) the SEC requests any
amendment or supplement to, or any additional information in respect of, any
Registration Statement or Prospectus, (iv) the SEC issues any stop order
suspending the effectiveness of a Registration Statement or initiates any
proceedings for that purpose, (v) Lazard Ltd receives any notice that the
qualification of any Registrable Securities for sale in any jurisdiction has
been suspended or that any proceeding has been initiated for the purpose of
suspending such qualification, or (vi) upon the discovery, or upon the
occurrence of any event, which requires that any changes be made in such
Registration Statement or any related Prospectus so that such Registration
Statement or Prospectus will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, in light of the circumstances under
which they were made; provided, however, that in the case of this subclause
(vi), such notice need only state that an event of such nature has occurred,
without describing such event;

 

-7-



--------------------------------------------------------------------------------

(d) to make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any jurisdiction, at the earliest
reasonably practicable moment;

(e) if requested by the managing underwriter(s) or any Holder of Registrable
Securities being sold in connection with an underwritten offering, to
incorporate into a Prospectus supplement or a post-effective amendment to the
Registration Statement any information which the managing underwriter(s) and
such Holder reasonably agree is required to be included therein relating to such
sale of Registrable Securities; and to file such supplement or post-effective
amendment as soon as practicable in accordance with the Securities Act and the
rules and regulations promulgated thereunder and the Companies Act 1981 of
Bermuda;

(f) to furnish to each selling Holder and each managing underwriter, if any, one
signed copy of the Registration Statement and any post-effective amendment
thereto, including all financial statements and schedules thereto, all documents
incorporated therein by reference and all exhibits thereto (including exhibits
incorporated by reference) as promptly as practicable after filing such
documents with the SEC and the Registrar of Companies in Bermuda;

(g) to deliver to each selling Holder and each underwriter, if any, as many
copies of the Prospectus or Prospectuses (including each preliminary Prospectus)
and any amendment, supplement or exhibit thereto as such Persons may reasonably
request; and to consent to the use of such Prospectus or any amendment,
supplement or exhibit thereto by each such selling Holder and underwriter, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus, amendment, supplement or exhibit in each case in
accordance with the intended method or methods of disposition thereof;

(h) prior to any public offering of Registrable Securities, to register or
qualify, or to cooperate with the selling Holders, the underwriter(s), if any,
and their respective counsel in connection with the registration or
qualification of, such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as may be requested by the
Holders of a majority of the Registrable Securities included in such
Registration Statement; to keep each such registration or qualification
effective during the period set forth in Section 2.1 that the applicable
Registration Statement is required to be kept effective; and to do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by such Registration Statement; provided,
however, that Lazard Ltd will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service in any jurisdiction where it is
not then so subject;

(i) to furnish to counsel selected by the Holders, prior to the filing of a
Registration Statement or Prospectus or any supplement or post-effective
amendment thereto with the SEC, copies of disclosure regarding the identity of
and ownership of Lazard Ltd Shares by the Holders;

(j) to cooperate with the selling Holders and the underwriter(s), if any, in the
preparation and delivery of certificates representing the Registrable Securities
to be sold, such certificates to be in such denominations and registered in such
names as such selling Holders or managing underwriter(s) may request at least
five (5) Business Days prior to any sale of Registrable Securities represented
by such certificates;

 

-8-



--------------------------------------------------------------------------------

(k) subject to Section 4.3 hereof, upon the occurrence of any event described in
clause (vi) of Section 4.1(c) above, to prepare and file a supplement or
post-effective amendment to the applicable Registration Statement or Prospectus
or any document incorporated therein by reference, and any other required
documents, so that such Registration Statement and Prospectus will not
thereafter contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading, in light
of the circumstances under which they were made, and to cause such supplement or
post-effective amendment to become effective as soon as practicable;

(l) to take all other actions in connection therewith as are reasonably
necessary or desirable in order to expedite or facilitate the disposition of the
Registrable Securities included in such Registration Statement and, in the case
of an underwritten offering: (i) to enter into an underwriting agreement in
customary form with the managing underwriter(s) (such agreement to contain
standard and customary indemnities, representations, warranties and other
agreements of or from Lazard Ltd, as the case may be); (ii) to obtain opinions
of counsel to Lazard Ltd (which (if reasonably acceptable to the underwriter(s))
may be Lazard Ltd’s inside counsel) addressed to the underwriter(s), such
opinions to be in customary form; and (iii) to obtain “comfort” letters from the
Issuer’s or Lazard Ltd’s independent certified public accountants addressed to
the underwriter(s), such letters to be in customary form;

(m) to make available for inspection by any selling Holder of Registrable
Securities in connection with a Demand Request, any underwriter(s) participating
in any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by any such selling Holder or underwriter(s)
all financial and other records, pertinent corporate documents and properties of
Lazard Ltd and to cause Lazard Ltd’s officers, directors, employees, attorneys
and independent accountants to supply all information reasonably requested by
any such selling Holders, underwriter(s), attorneys, accountants or agents in
connection with such Registration Statement (Each selling Holder of Registrable
Securities agrees, on its own behalf and on behalf of all its underwriter(s),
accountants, attorneys and agents, that the information obtained by it as a
result of such inspections shall be kept confidential by it, used by it solely
for the purposes of the applicable registration, and, except as required by law,
not disclosed by it, in each case unless and until such information is made
generally available to the public other than by such selling Holder; and each
selling Holder of Registrable Securities further agrees, on its own behalf and
on behalf of all its underwriter(s), accountants, attorneys and agents, that it
will, upon learning that disclosure of such information is sought in a court of
competent jurisdiction, promptly give notice to Lazard Ltd and allow Lazard Ltd
at its expense, to undertake appropriate action to prevent disclosure of the
information deemed confidential);

(n) to consider in good faith any reasonable request of the selling Holders and
underwriters for the participation of management of Lazard Ltd in “road shows”
and similar sales events; and

(o) reasonably cooperate with the selling Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel, at the selling Holders’ expense, in connection with any
filings required to be made by the National Association of Securities Dealers.

 

-9-



--------------------------------------------------------------------------------

(b) Holders’ Obligation to Furnish Information. Lazard Ltd may require each
Holder of Registrable Securities as to which any registration is being effected
to furnish to Lazard Ltd such information regarding the distribution of such
Registrable Securities as Lazard Ltd may from time to time reasonably request in
writing.

(c) Suspension of Sales Pending Amendment of Prospectus. Each Holder shall, upon
receipt of any notice from Lazard Ltd of the happening of any event of the kind
described in clauses (iii)-(vi) of Section 4.1(c) above, suspend the disposition
of any Registrable Securities covered by such Registration Statement or
Prospectus until such Holder’s receipt of the copies of a supplemented or
amended Prospectus or until it is advised in writing by Lazard Ltd that the use
of the applicable Prospectus may be resumed, and, if so directed by Lazard Ltd
such Holder will deliver to Lazard Ltd all copies, other than permanent file
copies, then in such Holder’s possession of any Prospectus covering such
Registrable Securities. If Lazard Ltd shall have given any such notice during a
period when a Demand Registration is in effect, the 60-day period described in
Section 2.1 shall be extended by the number of days of such suspension period.

Section 19. Registration Expenses.

(a) Registration Expenses. Except as otherwise expressly provided herein to the
contrary, all reasonable and documented expenses incident to Lazard Ltd’s
performance of or compliance with its obligations under this Agreement,
including without limitation all (i) registration and filing fees, (ii) fees and
expenses of compliance with securities or blue sky laws, (iii) printing
expenses, (iv) fees and disbursements of its counsel and its independent
certified public accountants (including the expenses of any special audit or
“comfort” letters required by or incident to such performance or compliance),
(v) securities acts liability insurance (if Lazard Ltd elects to obtain such
insurance) and (vi) the expenses and fees for listing securities to be
registered on each securities exchange on which Securities are then listed,
shall be borne by Intesa in the case of a Demand Registration, and Lazard Ltd
otherwise (all such expenses being herein referred to as “Registration
Expenses”); provided, however, that Registration Expenses shall not include any
underwriting discounts, commissions or fees attributable to the sale of the
Registrable Securities or the fees and expenses of counsel for the Holders of
Registrable Securities covered by each Registration Statement, which
underwriting discounts, commissions, fees and expenses of counsel shall in all
cases be borne solely by the Holders.

Section 20. Indemnification.

(a) Indemnification by Lazard Ltd. In the event of any registration of any
securities of Lazard Ltd under the Securities Act pursuant to Article II or
Article III hereof, Lazard Ltd will, and hereby does, indemnify and hold
harmless each selling Holder of any Registrable Securities covered by such
Registration Statement, its directors, officers and agents and each other
Person, if any, who controls such selling Holder within the meaning

 

-10-



--------------------------------------------------------------------------------

of Section 15 of the Securities Act (each such selling Holder and such other
Persons, collectively, “Holder Covered Persons”), against any and all
out-of-pocket losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees and expenses) actually incurred by such Holder
Covered Person under the Securities Act, common law or otherwise (collectively,
“Damages”), to the extent that such Damages (or actions or proceedings in
respect thereof) arise out of or result from (i) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement
under which such securities were registered under the Securities Act or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus, together with the documents incorporated by reference
therein (as amended or supplemented if Lazard Ltd shall have filed with the SEC
any amendment thereof or supplement thereto), if used prior to the effective
date of such Registration Statement, or contained in the Prospectus, together
with the documents incorporated by reference therein (as amended or supplemented
if Lazard Ltd shall have filed with the SEC any amendment thereof or supplement
thereto), or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, that Lazard Ltd shall not be liable to any Holder
Covered Person in any such case to the extent that any such Damage (or action or
proceeding in respect thereof) arises out of or relates to any untrue statement
or alleged untrue statement or omission or alleged omission made in such
Registration Statement or amendment thereof or supplement thereto or in any such
preliminary, final or summary Prospectus in reliance upon and in conformity with
written information furnished to Lazard Ltd by or on behalf of any such Holder
Covered Person, specifically for use in the preparation thereof.

(b) Indemnification by the Selling Holders. In consideration of Lazard Ltd’s
including any Registrable Securities in any Registration Statement filed in
accordance with Article II or Article III hereof, Intesa and each other Holder
selling Registrable Securities under such Registration Statement shall be deemed
to have agreed to indemnify and hold harmless, jointly and severally (in the
same manner and to the same extent as set forth in Section 6.1 hereof) Lazard
Ltd, its directors, officers, managing directors and agents and each Person
controlling Lazard Ltd within the meaning of Section 15 of the Securities Act
(each, a “Lazard Covered Person”) against any and all Damages, to the extent
that such Damages (or actions or proceedings in respect thereof) arise out of or
are related to any statement or alleged statement in or omission or alleged
omission from such Registration Statement, any preliminary, final or summary
Prospectus contained therein, or any amendment or supplement, if such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with written information furnished to Lazard Ltd or its
representatives by or on behalf of Intesa or any selling Holder specifically for
use in the preparation of such Registration Statement, preliminary, final or
summary Prospectus or amendment or supplement. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
Lazard Ltd or any of its directors, officers or controlling Persons. Lazard Ltd
may require as a condition to its including Registrable Securities in any
Registration Statement filed hereunder that Intesa and each such selling Holder
acknowledge its agreement to be bound by the provisions of this Agreement
(including Article VI) applicable to it.

 

-11-



--------------------------------------------------------------------------------

(c) Notices of Claims. Promptly after receipt by a Holder Covered Person or a
Lazard Covered Person (each, an “Indemnified Party”) of written notice of the
commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Article VI, such Indemnified Party
will, if a claim in respect thereof is to be made against, respectively, Lazard,
on the one hand, or Intesa or any selling Holder, on the other hand (such Person
or Persons, the “Indemnifying Party”), give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its or their obligations under this Article VI, except to
the extent that the Indemnifying Party is actually materially prejudiced by such
failure to give notice, and in no event shall such failure relieve the
Indemnifying Party from any other liability which it may have to such
Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party under this
Article VI for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
cost of investigation; provided, further, that if, in the Indemnified Party’s
reasonable judgment, a conflict of interest between the Indemnified Party and
the Indemnifying Party exists in respect of such claim, then such Indemnified
Party shall have the right to participate in the defense of such claim and to
employ one firm of attorneys at the Indemnifying Party’s expense to represent
such Indemnified Party. No Indemnified Party will consent to entry of any
judgment or enter into any settlement without the Indemnifying Party’s written
consent to such judgment or settlement, which shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
in respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such claim or proceeding.

(d) Contribution. If the indemnification provided for in this Article VI is
unavailable or insufficient to hold harmless an Indemnified Party under this
Article VI, then each Indemnifying Party shall have a joint and several
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of the Damages referred to in this Article VI in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other hand in connection with the
offering which resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or an omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or

 

-12-



--------------------------------------------------------------------------------

omission. Lazard Ltd and the Holders (in consideration of Lazard Ltd’s including
any Registrable Securities in any Registration Statement filed in accordance
with Article II or Article III hereof) shall be deemed to have agreed, that it
would not be just and equitable if contributions pursuant to this Section 6.4
were to be determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to in the first sentence of this Section 6.4. The amount paid by an Indemnified
Party as a result of the Damages referred to in the first sentence of this
Section 6.4 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any action or claim (which shall be limited as provided in Section 6.3 if the
Indemnifying Party has assumed the defense of any such action accordance with
the provisions thereof) which is the subject of this Section 6.4. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Promptly after receipt by an
Indemnified Party under this Section 6.4 of notice of the commencement of any
action against such party in respect of which a claim for contribution has been
made against an Indemnifying Party under this Section 6.4, such Indemnified
Party shall notify the Indemnifying Party in writing of the commencement thereof
if the notice specified in Section 6.3 has not been given with respect to such
action; provided, however, that the omission so to notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability which it may have to
any Indemnified Party otherwise under this Section 6.4, except to the extent
that the Indemnifying Party is actually materially prejudiced by such failure to
give notice, and in no event shall such failure relieve the Indemnifying Party
from any other liability which it may have to such Indemnified Party.

Section 21. Rule 144.

(a) Rule 144. Lazard Ltd shall file the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder, so long as it is subject to such reporting requirements,
all to the extent required from time to time to enable the Holders to sell
Registrable Securities without registration under the Securities Act within the
limits of the exemptions provided by Rule 144 of the Securities Act (“Rule
144”).

Section 22. Underwritten Registrations.

(a) Selection of Underwriter(s). In each registration under Article II or
Article III of this Agreement, the underwriter or underwriters and managing
underwriter or managing underwriters that will administer the offering shall be
selected by Lazard Ltd, as the case may be, provided, however, that, in the case
of a registration under Article II of this Agreement, such underwriter(s) and
managing underwriter(s) shall be subject to the approval of the Holders of a
majority in aggregate amount of Registrable Securities included in such
offering, which approval shall not be unreasonably withheld or delayed.

(b) Agreements of Selling Holders. No Holder shall sell any of its Registrable
Securities in any underwritten offering pursuant to a registration hereunder

 

-13-



--------------------------------------------------------------------------------

unless such Holder (i) agrees to sell such Registrable Securities on a basis
provided in any underwriting agreement in customary form, including the making
of customary representations, warranties and indemnities and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
agreements or as reasonably requested by Lazard Ltd (whether or not such
offering is underwritten).

Section 23. Holdback Agreements.

(a) Restrictions on Public Sales by Holders. To the extent not inconsistent with
applicable law, each Holder that is timely notified in writing by the managing
underwriter(s) or underwriter(s) shall not effect any public sale or
distribution (including a sale pursuant to Rule 144) of any securities of the
same class or issue being registered in an underwritten offering (other than
pursuant to an employee stock option, stock purchase, stock bonus or similar
plan, pursuant to a merger, an exchange offer or a transaction of the type
specified in Rule 145(a) under the Securities Act) or any securities of Lazard
Ltd convertible into or exchangeable or exercisable for securities of the same
class or issue, during the 7-day period prior to the effective date of the
applicable Registration Statement, if such date is known, or during the period
beginning on such effective date and ending either (i) 180 days after such
effective date or (ii) any such earlier date as may be requested by the managing
underwriter(s) or underwriter(s) of such registration, except as part of such
registration.

Section 24. Representations and Warranties.

(a) Representations and Warranties of the Parties. Lazard Ltd hereby represents
and warrants to Intesa, and Intesa hereby represents and warrants to Lazard Ltd,
as follows:

(a) The execution, delivery and performance by the representing party of this
Agreement and the consummation by the representing party of the transactions
contemplated by this Agreement are within its corporate powers and have been
duly authorized by all necessary corporate action on its part. This Agreement
constitutes a legal, valid and binding agreement of the representing party
enforceable against it in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
and to general equity principles (it being understood that such exception shall
not in itself be construed to mean that the Agreement is not enforceable in
accordance with its terms).

(b) The execution, delivery or performance of this Agreement by the representing
party and the consummation by it of the transactions contemplated hereby do not
and will not contravene or conflict with the representing party’s certificate of
incorporation, bylaws or similar governing documents or conflict with, result in
a breach or constitute a default under any statute, loan agreement, mortgage,
indenture, deed or other agreement to which it is a party or to which any of its
properties is subject, except in each case as would not reasonably be expected
to have a material adverse effect on such representing party.

 

-14-



--------------------------------------------------------------------------------

Section 25. Effectiveness and Termination.

(a) Effectiveness. This Agreement shall take effect on the date hereof and shall
remain in effect until it is terminated pursuant to Section 11.2 hereof.

(b) Termination. Other than the termination provisions applicable to particular
Sections of this Agreement that are specifically provided elsewhere in this
Agreement, this Agreement shall terminate upon the earliest to occur of the
following:

(a) June 30, 2011 (provided that in the event that the Holders shall not have
exercised all of their Demand Registrations prior to such date, this Agreement
shall survive until December 31, 2011; provided, further, that, in the event
that on December 31, 2011 there shall be any pending but uncompleted Demand
Registration or Piggyback Registration in which any Holder shall seek to
register any Registrable Securities in accordance with this Agreement and any
suspension period shall have been notified to the Holders with respect to such
Demand Registration or Piggyback Registration pursuant to Section 4.3 above, the
provisions of this Agreement shall survive the termination of this Agreement on
December 31, 2011 solely with respect to such Demand Registration or Piggyback
Registration for a period after December 31, 2011 equal to the total number of
days which such Demand Registration or Piggyback Registration was suspended
pursuant to Section 4.3), or

(b) mutual written agreement of the parties hereto at any time to terminate this
Agreement.

Section 26. Miscellaneous.

(a) Interpretation. Article, Section and clause references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time. The word “including” shall mean “including
but not limited to.” Definitions in this Agreement apply equally to both the
singular and plural forms of the defined terms. References to the masculine
gender include the feminine gender. The section and article headings contained
in this Agreement are inserted for convenience of reference only and will not
affect the meaning or interpretation of this Agreement. The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular article, section, paragraph,
clause or subdivision.

(b) Amendments and Waivers. This Agreement may be amended, and waivers or
consents to departures from the provisions hereof may be given, only by a
written instrument duly executed, in the case of an amendment, by all of the
parties hereto, or in the case of a waiver or consent, by the party against whom
the waiver or consent, as the case may be, is to be effective.

(c) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Lazard Ltd and the Holders and their respective successors,
assigns and transferees; provided that this Agreement or any rights or
obligations hereunder may not be assigned or transferred without the written
consent of the other party hereto.

 

-15-



--------------------------------------------------------------------------------

(d) Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto that form a part hereof contain the entire
understanding of Lazard Ltd and Intesa with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein. This Agreement supersedes all prior agreements
and understandings between Lazard Ltd and the Holders with respect to its
subject matter.

(e) Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses and facsimile numbers and marked to the
attention of the Person (by name or title) designated below (or to such other
address, facsimile number or Person as a party may designate by notice to the
other parties):

 

If to Lazard Ltd, to: Lazard Ltd Clarendon House 2 Church Street Hamilton HM 11
Bermuda    Fax:    (441) 292 4720 Attn:    Secretary

    In each case, with a copy to:

 

Gianni, Origoni, Grippo & Partners Studio Legale Via Delle Quattro Fontane, 20
00184 Roma ITALY Fax:    011 39 06 4871101 Attn:    Francesco Gianni, Esq. and
Raimondo Premonte, Esq. and Wachtell Lipton Rosen & Katz 51 W. 52nd Street New
York, NY 10019 Fax:    (212) 403-2000 Attn:    Adam Chinn, Esq. and Benjamin D.
Fackler, Esq.

 

-16-



--------------------------------------------------------------------------------

If to Intesa or any other Holder, to: Banca Intesa S.p.A. Via Monte di Pietà n.
8 20121 Milano ITALY Fax:    011 39 02 8796 2072 Attn:    Direzione
Partecipazioni and Banca Intesa S.p.A. Via Monte di Pietà n. 8 20121 Milano
ITALY Fax:    011 39 02 8796 2079 Attn:    Direzione Affari Legali with a copy
(which shall not constitute notice) to: Pedersoli e Associati Via Monte di
Pietà, 15 20121 Milano ITALY Fax:    011 39 02 303051 Attn:    Allessandro
Pedersoli, Esq. and Sullivan & Cromwell LLP 125 Broad Street New York, New York
10004 UNITED STATES OF AMERICA Fax:    (212) 558-3588 Attn:    George J. Sampas,
Esq.

(f) Survival. The representations and warranties made herein shall survive
through the term of this Agreement

(g) Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit, expand or otherwise affect the meaning of
the terms contained herein.

(h) Severability. In the event that any one or more of the provisions hereof is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision, in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
it being intended that all rights, powers and privileges of Lazard Ltd and
Intesa shall be enforceable to the fullest extent permitted by law.

 

-17-



--------------------------------------------------------------------------------

(i) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersede all prior agreements and undertakings, both written
and oral, among the parties hereto, or any of them, with respect to the subject
matter hereof.

(j) No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.

(k) Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of Lazard Ltd and Intesa
agrees that all actions or proceedings arising out of or in connection with this
Agreement, or for recognition and enforcement of any judgment arising out of or
in connection with this Agreement, shall be tried and determined exclusively in
the state or federal courts in the State of New York, and each of Lazard Ltd and
Intesa hereby irrevocably submits with regard to any such action or proceeding
for itself and with respect to its property, generally and unconditionally, to
the exclusive jurisdiction of the aforesaid courts. Each of Lazard Ltd and
Intesa hereby expressly waives any right it may have to assert, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such action or proceeding: (a) any claim that it is not subject to personal
jurisdiction in the aforesaid courts for any reason; (b) that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts; and (c) that (i) any of the aforesaid courts
is an inconvenient or inappropriate forum for such action or proceeding,
(ii) venue is not proper in any of the aforesaid courts, and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by any of the
aforesaid courts.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto.

[Rest of Page Intentionally Blank; Signature Page Follows]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

LAZARD LTD By:  

 

Name:   Title:  

 

BANCA INTESA S.P.A. By:  

 

Name:   Title:  

 

-19-



--------------------------------------------------------------------------------

EXHIBIT D

THE SECURITIES SUBJECT TO THIS GUARANTY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
COUNTRY AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED UNDER
SUCH ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR UNLESS AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

THE PARTIES’ RIGHTS UNDER THIS GUARANTY MAY NOT BE SOLD, ASSIGNED, PLEDGED,
ENCUMBERED, DISPOSED OF OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 12 AND SECTION 13 HEREOF.

AMENDED AND RESTATED GUARANTY

This AMENDED AND RESTATED GUARANTY (as may be further amended, restated or
otherwise modified from time to time, this “Guaranty”) is made as of [•], 2006,
by LAZARD GROUP LLC, a Delaware limited liability company (“Lazard” or the
“Guarantor”), in favor of BANCA INTESA S.P.A., a Società per Azioni organized
under the laws of the Republic of Italy, that is the holder of that certain Note
referred to below (together with its successors and permitted assigns, the
“Holder”).

WITNESSETH

WHEREAS, Lazard Funding Limited LLC, a wholly-owned Subsidiary of Lazard (the
“Issuer”) and the Holder entered into that certain Note Purchase Agreement dated
as of March 26, 2003 (the “Note Purchase Agreement”) pursuant to which the
Issuer issued to the Holder and the Holder purchased the $150 Million Lazard
Note (as defined in the Note Purchase Agreement) and Lazard entered into a
Guaranty dated as of March 23, 2003 for the benefit of the Holder pursuant to
which Lazard guaranteed the obligations of the Issuer under the $150 Million
Lazard Note; and

WHEREAS, Lazard, the Holder and Lazard & Co. S.r.l., a Società a responsabilità
limitata organized under the laws of the Republic of Italy, have entered into
that certain Termination Agreement dated as of March [•], 2006 (the “Termination
Agreement”) setting forth the terms and conditions pursuant to which the Issuer
will amend and restate each of (1) the $150 Million Lazard Note (as so amended
and restated, the “Note”) and (2) the Original Guaranty to read in its entirety
as set forth in this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Guaranty, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Note.



--------------------------------------------------------------------------------

(a) The following terms, as used herein, have the following meanings:

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business either in New York
City, New York, United States of America or Milan, Italy.

“Debt” means (without duplication), with respect to any Person, (i) any
obligation of such Person to pay the principal of, premium of, if any, interest
on (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to such Person, whether or not a claim
for such post-petition interest is allowed in such proceeding), penalties,
reimbursement or indemnification amounts, fees, expenses or other amounts
relating to any indebtedness, and any other liability, contingent or otherwise,
of such Person (A) for borrowed money (including instances where the recourse of
the lender is to the whole of the assets of such Person or to a portion
thereof), (B) evidenced by a note, debenture or similar instrument (including
any such instrument evidencing a purchase money obligation) including
securities, (C) for any letter of credit or performance or surety bond obtained
by such Person, (D) for the payment of money relating to a capitalized lease
obligation, or (E) with respect to any sale and leaseback transaction; (ii) any
obligation of other Persons of the kind described in the preceding clause (i),
which the Person has guaranteed or which is otherwise its legal liability;
(iii) any obligation of the type described in clauses (i) and (ii) secured by a
lien to which the property or assets of such Person are subject, whether or not
the obligations secured thereby shall have been assumed by or shall otherwise be
such Person’s legal liability; and (iv) any and all deferrals, renewals,
extensions and refunding of, or amendments, modifications or supplements to, any
obligation of the kind described in any of the preceding clauses (i), (ii) or
(iii).

“Documents” means the Termination Agreement, the Note and this Guaranty.

“Guarantor” has the meaning set forth in the Preamble.

“Guaranty” has the meaning set forth in the Preamble.

“Guaranty Debt” has the meaning set forth in Section 6(a) hereof.

“Holder” has the meaning set forth in the Preamble.

“Issuer” has the meaning set forth in the Preamble.

“Lazard” has the meaning set forth in the Preamble.

“Note” has the meaning set forth in the Preamble.

“Obligations” has the meaning set forth in Section 2 hereof.

“Person” or “Persons” means natural persons, corporations, limited liability
companies, S.p.A.’s (Società per Azioni), S.r.l.’s (Società a responsabilità
limitata), trusts, joint ventures, associations, companies, partnerships,
governments or agencies or political subdivisions thereof and other political or
business entities.

 

-2-



--------------------------------------------------------------------------------

“Senior Debt” means all Debt of the Guarantor other than the Debt hereunder,
whether outstanding on the date of this Guaranty or thereafter created, incurred
or assumed; provided, however, that the term “Senior Debt” shall not include
(A) any Debt or obligation owed to a Subsidiary, (B) any Debt or obligation
which by the express terms of the instrument creating or evidencing the same is
not superior in right of payment to the Debt outstanding hereunder, (C) any Debt
or obligation which is subordinate in right of payment in any respect to any
other Debt or obligation, unless such Debt or obligation by the express terms of
the instrument creating or evidencing the same is senior to this Guaranty and
subordinated to another Debt or obligation, (D) for the avoidance of doubt, any
Debt or obligation constituting a trade account payable, other account payable
or similar liability, or (E) amendments, renewals, extensions, modifications and
refundings of any such Debt or obligation referred to in Clauses (A) through
(D) hereof.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, limited liability company, S.p.A. (Società per Azioni), S.r.l.
(Società a responsabilità limitata), trust, joint venture, association, company,
partnership or other legal entity of which a Person (either alone or through or
together with any other subsidiary of such Person) (A) owns, directly or
indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity, or (B) is
otherwise entitled to exercise (1) a majority of the voting power generally in
the election of the board of directors or other governing body of such
corporation or other legal entity or (2) control of such corporation or other
legal entity.

“$150 Million Lazard Note” has the meaning assigned to such term in the
Preamble.

SECTION 2. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety,

(i) the prompt, full and punctual payment when due, whether at stated maturity
or earlier, by notice of prepayment, by acceleration or otherwise, of any and
all obligations of the Issuer arising under the Note, whether for principal,
premium, interest at the rate specified in the Note, and interest accruing or
coming due both prior to and subsequent to the commencement of any bankruptcy,
reorganization or similar proceeding involving the Issuer or the Guarantor
(including without limitation interest on any overdue principal), fees,
expenses, indemnification or otherwise; and

(ii) the due, prompt, full and punctual performance and observance by the Issuer
of all covenants, agreement and conditions on its part to be performed and
observed under the Note.

 

-3-



--------------------------------------------------------------------------------

(iii) The obligations guaranteed by this Guaranty are hereinafter referred to as
the “Obligations”.

SECTION 3. Obligations Unconditional. This Guaranty constitutes a present and
continuing guarantee of payment and performance and not of collectability. The
Obligations hereunder are independent of the obligations of the Issuer under the
Note, and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Issuer or any other Person liable for the Obligations or
whether the Issuer or any other such Person is joined in any such action or
actions. The Guarantor hereby agrees that its liability under this Guaranty
shall be primary, absolute, irrevocable and unconditional, irrespective of:

(i) any lack of validity or enforceability of any Obligation, the Termination
Agreement, the Note, this Guaranty or any agreement or instrument relating
thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the Termination Agreement, the Note or this Guaranty;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
other guarantee, for all or any of the Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any collateral
or any other assets of the Issuer or any other Subsidiary;

(v) any provision in the Note providing for the subordination of Debt (as
defined in the Note) under the Note;

(vi) the absence of any attempt by, or on behalf of, the Holder to collect, or
to take any other action to enforce, all or any part of the Obligations whether
from or against the Issuer, any other guarantor of the Obligations, or any other
Person;

(vii) the election of any remedy by, or on behalf of, the Holder with respect to
all or any part of the Obligations;

(viii) the waiver, consent, extension, forbearance or granting of any indulgence
by, or on behalf of, the Holder with respect to any of the Obligations or any
provision of any of the Documents;

(ix) any change, restructuring or termination of the corporate structure or
existence of the Issuer or any other Subsidiary; or

(x) any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
in the nature of an exoneration or suretyship defense, other than the
indefeasible payment of amounts due hereunder or performance in full of all the
Obligations, available to the Issuer or the Guarantor, or a discharge of the
Issuer or Guarantor.

 

-4-



--------------------------------------------------------------------------------

If at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Holder or any other Person upon the insolvency,
bankruptcy or reorganization of the Issuer or otherwise, this Guaranty shall
continue to be effective or be reinstated, as the case may be, to the full
extent of such rescission or return, all as though such payment had not been
made.

SECTION 4. Waivers.

(a) The Guarantor hereby irrevocably waives, to the fullest extent permitted by
applicable law, the right to assert as a defense in any suit by the Holder
seeking payment by the Guarantor of amounts due hereunder, any of the issues,
events, actions or circumstances set forth in Section 3 hereof; provided,
however, that such waiver shall not in any way limit or bar the ability of the
Guarantor or the Issuer to assert such issue, event, action or circumstance as a
counterclaim in any such suit; provided, however, that the Guarantor shall not
be permitted to assert such counterclaim if the claim has been finally resolved
on the merits in favor of the Holder in a prior suit by the Holder against the
Issuer. The Guarantor further irrevocably waives, to the fullest extent
permitted by applicable law, promptness, diligence, presentment, demand of
payment, filing of claims with a court in the event of receivership or
bankruptcy of the Issuer, protest or notice with respect to the Obligations; all
presentments, demands for performance, notices of nonperformance, notices of
nonpayment, notices of default, protests, notices of dishonor, notices of
acceptance of this Guaranty and proof of reliance hereon, and any other notice
with respect to any Obligations and this Guaranty; the benefits of all statutes
of limitation; except as provided in the proviso to Section 2 hereof, any
requirement that any Holder or any other Person protect, secure, perfect or
insure any lien or any property subject thereto or exhaust any right or take any
action against the Issuer or any other Person or any collateral in connection
with the Obligations; any duty on the part of any Holder to disclose to the
Company any matter, fact or thing relating to the business, operation or
condition of any person and its assets now known or hereinafter known by such
Holder; any rights by which it might be entitled to require suit on an accrued
right of action in respect of any of the Obligations or require suit against the
Issuer or the Guarantor or any other Person; and all other demands whatsoever
(and shall not require that the same be made on the Issuer as a condition
precedent to the Guarantor’s obligations hereunder) other than demand for
payment and performance by the Guarantor hereunder, and covenants that this
Guaranty will not be discharged, except by complete payment of the Obligations.
The Guarantor further waives all notices of the existence, creation or incurring
of new or additional indebtedness of the Issuer, arising either from additional
loans extended to the Issuer or otherwise, and also waives all notices that the
principal amount, or any portion thereof, and/or any interest on any instrument
or document evidencing all or any part of the Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Obligations, or from any other Person, and,
to the fullest extent permitted by law, notices of exchange, sale, surrender or
other handling of any security or collateral given to the Holder to secure
payment of all or any part of the Obligations.

 

-5-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Guaranty: (i) the
agreements and waivers of the Guarantor set forth above in Section 3 and in this
Section 4 shall not operate to waive, affect or impair (x) any of the rights of
the Issuer enumerated in the Documents, including but not limited to any right
to receive notice, or prejudice any right of the Issuer to assert any defense
otherwise applicable to any of the Obligations, or (y) any right of the
Guarantor to receive notice under the Documents, and (ii) the Obligations shall
be determined in accordance with the provisions of the Documents and, without
limiting the generality of the foregoing, if an Obligation is compromised in
accordance with the provisions of any Document, such Obligation shall be
compromised for purposes of this Guaranty, and if the Issuer is entitled to
assert a defense, counterclaim or right of setoff to an Obligation in accordance
with the terms of any Document, the Guarantor shall be entitled to assert the
same defense, counterclaim or right of offset under this Guaranty; provided,
however, that the Guarantor shall not be permitted to assert such counterclaim
if the claim has been finally resolved on the merits in favor of the Holder in a
prior suit by the Holder against the Issuer.

SECTION 5. Subrogation; Subordination of Claims against Issuer.

(a) Waiver of Rights. Until the final payment and performance in full of all of
the Obligations, the Guarantor shall not assert, enforce, or otherwise exercise
(i) any right of subrogation to any of the rights, remedies, powers, privileges
or liens of any holder of the Note or any other beneficiary of this Guaranty
against the Issuer or any other obligor on the Obligations or any collateral or
other security, or (ii) any right of recourse, reimbursement, restitution,
contribution, indemnification, or similar right against the Issuer on account of
the Obligations, and until such final payment and performance in full, the
Guarantor hereby waives any and all of the foregoing rights, remedies, powers,
privileges and the benefit of, and any right to participate in, any collateral
or other security given to any holder of the Note or any other beneficiary to
secure payment of the Obligations, and will not file or assert any claim in
competition with the Holder in respect of any payment hereunder in any
bankruptcy, insolvency or reorganization case or proceedings of any nature, nor
will Guarantor assert any setoff, recoupment or counterclaim to any of its
obligations hereunder in respect of any liability of the Issuer to the
Guarantor.

(b) Subordination of Claims against Issuer. The payment by the Issuer of any
amounts due to Guarantor arising as a result of any payment by the Guarantor to
the Holder hereunder is hereby subordinated to the prior payment in full of all
of the Obligations as hereinafter set forth. The Guarantor agrees that, after
the occurrence of any “Event of Default” (as defined in the Note), the Guarantor
or any of its Subsidiaries will not demand, sue for or otherwise attempt to
collect any indebtedness of the Issuer to the Guarantor arising as a result of
payment by the Guarantor to the Holder hereunder until all of the Obligations
shall have been paid in full.

SECTION 6. Guarantee Claims Subordinated.

(a) Subordination. The Guarantor, for itself, its successors and assigns,
covenants and agrees, and the Holder likewise covenants and agrees, that
anything herein or in the Note or any other agreement or instrument to the
contrary notwithstanding, (i) any

 

-6-



--------------------------------------------------------------------------------

liabilities, including any indebtedness, evidenced by or arising on account of
or in connection with this Guaranty (or any amendment, modification, renewal or
extension hereof), including, without limitation, the Obligations and principal
and interest on the Note (collectively, the “Guaranty Debt”), is and shall be
subordinate and subject in right of payment to the prior payment in full of all
Senior Debt of the Guarantor, whether outstanding on the date hereof or incurred
hereafter, to the extent and in the manner set forth herein and (ii) the
Guaranty Debt is and shall rank senior and prior in right of payment any
obligations expressly made subordinate by the terms thereof to the Debt
hereunder.

(b) Extent of Subordination. If any payment default has occurred and is
continuing on any Senior Debt, or a non-payment default has occurred and is
continuing on the Senior Debt and the Holder has received notice of such
non-payment default, then the Guarantor shall not make any direct or indirect
payment or distribution of any kind or character, whether in cash, property or
securities, to, or for the benefit of, the Holder pursuant to or in respect of
this Guaranty or Guaranty Debt (whether principal or interest or otherwise), and
whether before, after or in connection with any dissolution, winding up,
liquidation or reorganization or receivership proceeding or upon an assignment
for the benefit of creditors or any other marshalling of the assets and
liabilities of the Guarantor. Notwithstanding the preceding sentence, if the
Senior Debt has been paid in full or the relevant default has been cured or
waived, the Guarantor shall make payments in accordance with this Guaranty.

(c) Distributions in Bankruptcy. Upon any distribution in any bankruptcy or
similar proceeding, any distribution to which the Holder is entitled shall be
paid directly to the holders of Senior Debt to the extent necessary to make
payment in full of all Senior Debt remaining unpaid after giving effect to all
other distributions to or for the benefit of the holders of Senior Debt.

(d) Priority in Bankruptcy. For avoidance of doubt, in the event of any
liquidation, dissolution, reorganization or winding up of the Guarantor, the
Guaranty Debt is senior and prior in right of payment to all limited liability
company interests in the Guarantor.

(e) Application of Distributions. If any distribution, payment or deposit to
redeem, defease or acquire the Guaranty Debt shall have been received by the
Holder at a time when such distribution was prohibited by the provisions of this
Section 6, then, unless such distribution is no longer prohibited by this
Section 6, such distribution shall be received and applied by the Holder for the
benefit of the holders of Senior Debt, and shall be paid or delivered by the
Holder to the holders of Senior Debt for application to the payment of all
Senior Debt.

(f) Subrogation Rights. The Holder shall not have any subrogation or other
rights of recourse to any security in respect of any Senior Debt until such time
as all Senior Debt shall have been paid in full. Upon the payment in full of all
Senior Debt, the Holder shall be subrogated to the rights of the holders of
Senior Debt to receive distributions applicable to Senior Debt until all amounts
due and payable in respect of the Guaranty Debt shall be so paid. No
distributions to the holders of Senior Debt which otherwise would have been made
to the Holder shall, as between the Guarantor and the Holder, be deemed to be
payment by the

 

-7-



--------------------------------------------------------------------------------

Guarantor to or on account of Senior Debt. If any distribution to which the
Holder would otherwise have been entitled shall have been applied pursuant to
the provisions of this Section 6 to the payment of Senior Debt, then the Holder
shall be entitled to receive from the holders of such Senior Debt any
distributions received by such holders of Senior Debt in excess of the amount
sufficient to pay all amounts payable on such Senior Debt to the extent provided
herein.

(g) Reliance. Upon any distribution in a bankruptcy or similar proceeding, the
Holder shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which the proceeding is pending, or a certificate of
the liquidating trustee or agent or other Person making any distribution for the
purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of Senior Debt, Guaranty Debt and other Debt of the
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 6.

(h) Ratable Distributions. Any distribution otherwise payable to the Holder made
to holders of Senior Debt pursuant to this Section 6 shall be made to such
holders of Senior Debt ratably according to the respective amount of Senior Debt
held by each, taking into account any priorities which may be established among
the holders of such Senior Debt.

(i) Obligations Not Impaired. Nothing contained in this Guaranty is intended to
or will impair as between the Guarantor, its creditors, and the Holder, the
obligation of the Guarantor, which is primary, absolute, irrevocable and
unconditional, to pay to the Holder as and when amounts become due and payable
in accordance with the terms of this Guaranty or affect the relative rights of
the Holder and the creditors of the Guarantor.

(j) Further Actions. The Holder, by its acceptance hereof, agrees to take such
further action as may be reasonably requested by the Guarantor in order to
effectuate the subordination as provided herein.

SECTION 7. Additional Covenants. The Guarantor covenants and agrees as follows:

(a) to remain (in its own capacity or through its Subsidiaries) in the
investment banking business (except as may occur in connection with a change in
control of the Guarantor);

(b) to comply with any applicable regulations of any governmental authority,
except to the extent that failure to comply would not have a material adverse
effect on the business of the Guarantor and its Subsidiaries, taken as a whole;
and

(c) to supply the Holder with such quarterly and annual reports as may be issued
to the holders of Class A common stock, par value $.01 per share, of Lazard Ltd
(“Lazard Ltd Stock”) and publicly filed with the United States Securities and
Exchange Commission (the “SEC”) by Lazard Ltd pursuant to Lazard Ltd’s reporting
obligations under the Securities and Exchange Act of 1934, as amended.

 

-8-



--------------------------------------------------------------------------------

SECTION 8. Amendments and Waivers. Any provision of this Guaranty may be amended
or waived if such amendment or waiver is in writing and is signed, in the case
of an amendment, by each of Guarantor and Holder or, in the case of a waiver, by
the party hereto against whom the waiver is to be effective. The waiver by a
party hereto of a breach of any term or provision of this Guaranty shall not be
construed as a waiver of any subsequent breach. No failure or delay by either
Guarantor or Holder in exercising any right, power or privilege hereunder shall
operate as a waiver thereof. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9. Captions. The captions in this Guaranty are included for convenience
of reference only and do not form a part of this Guaranty or in any way limit or
affect its interpretation or construction.

SECTION 10. Notices. All notices, consents, waivers and other communications
required or permitted by this Guaranty shall be in writing and shall be deemed
given to a party hereto when (a) delivered to the appropriate address by hand or
by nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the Person (by name or title) designated below
(or to such other address, facsimile number or Person as a party may designate
by notice to the other party):

 

If to the Guarantor: Lazard Group LLC 30 Rockefeller Plaza New York, New York
10020 UNITED STATES OF AMERICA Attention:    General Counsel Facsimile:    (212)
332-5972 Telephone:    (212) 632-6000 with a copy (which shall not constitute
notice) to each of: Gianni, Origoni, Grippo & Partners Studio Legale Via Delle
Quattro Fontane, 20 00184 Roma ITALY Attention:    Francesco Gianni, Esq.   
Raimondo Premonte, Esq. Facsimile:    011 39 06 4871101 Telephone:    011 39 06
478751 and    Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New
York 10019 UNITED STATES OF AMERICA Attention:    Adam D. Chinn, Esq.   
Benjamin D. Fackler, Esq. Facsimile:    (212) 403-2000 Telephone:    (212)
403-1000

 

-9-



--------------------------------------------------------------------------------

If to the Holder: Banca Intesa S.p.A. Via Monte di Pietà n. 8 20121 Milano ITALY
Attention:    Direzione Partecipazioni Facsimile:    011 39 02 8796 2072
Telephone:    011 39 02 8796 2376 and Banca Intesa S.p.A. Via Monte di Pietà n.
8 20121 Milano ITALY Attention:    Direzione Affari Legali Telephone:    011 39
02 8796 3523 Facsimile:    011 39 02 8796 2079 with a copy (which shall not
constitute notice) to: Pedersoli e Associati Via Monte di Pietà, 15 20121 Milano
ITALY Attention:    Alessandro Pedersoli, Esq. Facsimile:    +39 02 303051
Telephone:    +39 02 30305333 and Sullivan & Cromwell LLP 125 Broad Street New
York, New York 10004 UNITED STATES OF AMERICA Attention:    George J. Sampas,
Esq. Facsimile:    (212) 558-3588 Telephone:    (212) 558-4000

 

-10-



--------------------------------------------------------------------------------

SECTION 11. Successors and Assigns. Subject to the transfer restrictions set
forth in Section 12 hereof, the provisions of this Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective legal
successors and permitted assigns.

SECTION 12. Restrictions on Transfer. NO PARTY HERETO MAY DIRECTLY OR INDIRECTLY
SELL, TRANSFER, ASSIGN, ENCUMBER OR OTHERWISE PLEDGE OR DISPOSE OF ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY AT ANY TIME WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY WHO MAY WITHHOLD SUCH CONSENT FOR ANY REASON IN HIS
SOLE DISCRETION AND ANY SUCH TRANSFER MADE WITHOUT SUCH CONSENT SHALL BE NULL
AND VOID; PROVIDED THAT IN THE EVENT THAT HOLDER DESIRES TO TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY TO A WHOLLY-OWNEDSUBSIDIARY OF HOLDER
AND EACH OF THE HOLDER AND SUCH WHOLLY-OWNED SUBSIDIARY AGREE THAT SUCH
SUBSIDIARY SHALL TRANSFER THE RIGHTS OR OBLIGATIONS UNDER THIS GUARANTY TO
HOLDER IMMEDIATELY UPON SUCH SUBSIDIARY CEASING TO BE WHOLLY-OWNED BY HOLDER,
THEN THE CONSENT OF LAZARD TO SUCH TRANSFER SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.

SECTION 13. Term; Termination. This Guaranty shall automatically terminate on
the earlier of: (i) full conversion of the Note such that the entire principal
amount thereof has been converted to equity of Lazard Ltd pursuant to the terms
thereof, or (ii) payment of the entire amount outstanding under the Note
including principal and interest thereon.

SECTION 14. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

SECTION 15. No Third-Party Beneficiaries. This Guaranty is for the sole benefit
of the parties hereto and their respective legal successors and permitted
assigns, and nothing herein expressed or implied shall give or be construed to
give to any Person, other than the parties hereto and such successors and
assigns, any legal or equitable rights hereunder or to otherwise confer any
benefits, remedies, obligations or liabilities hereunder upon any person or
entity other than the parties hereto and such successors and assigns.

SECTION 16. Governing Law; Construction. THIS GUARANTY IS GOVERNED BY AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of the
Guarantor and the Holder agrees that all actions or proceedings arising out of
or in connection with this Guaranty, or for recognition and enforcement of any
judgment arising out of or in connection with this Guaranty, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of the Guarantor and the Holder hereby irrevocably submits with regard
to any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of the Guarantor and the Holder hereby

 

-11-



--------------------------------------------------------------------------------

expressly waives any right it may have to assert, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any such action or
proceeding: (a) any claim that it is not subject to personal jurisdiction in the
aforesaid courts for any reason; (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts; and (c) that (i) any of the aforesaid courts is an inconvenient or
inappropriate forum for such action or proceeding, (ii) venue is not proper in
any of the aforesaid courts, and (iii) this Guaranty, or the subject matter
hereof, may not be enforced in or by any of the aforesaid courts.

SECTION 17. Miscellaneous. The Guarantor will reimburse the Holder on demand
such amount that shall be sufficient to cover all costs and expenses of such
Holder incurred in any reimbursement, enforcement or collection under this
Guaranty, including without limitation reasonable attorneys’ fees, expenses and
disbursements, to the extent such costs and expenses exceed the costs and
expenses that such Holder would have incurred in any reimbursement, enforcement
or collection if the Guarantor were the issuer of the Note. This Guaranty
constitutes the entire agreement between the Guarantor and the Holder with
respect to the matters set forth herein. The rights and remedies herein provided
are cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of or
collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

SECTION 18. Representations and Warranties; Agreement and Acknowledgement.

(a) The Holder hereby represents and warrants to the Guarantor that the Note and
the shares of Lazard Ltd Stock that the Holder shall receive upon conversion of
the Note (collectively, the “Securities”) in whole or in part were, as of the
date of the Termination Agreement, and are being acquired for investment
purposes only for the Holder’s own account or for the account of controlled
Subsidiaries, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Holder had, as of the date of the
Termination Agreement, and has no present intention of selling, granting any
participation in or otherwise distributing the same, (ii) the Holder was not, as
of the date of the Termination Agreement, and is not party to any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person with respect to any of the
Securities, (iii) the Holder was not formed for the specific purpose of
acquiring the Securities, (iv) the Holder received, as of the date of the
Termination Agreement, and has received or had full access to all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities and has had an opportunity to ask questions and receive
answers regarding the terms and conditions of the Securities, and the Issuer’s,
the Guarantor’s and Lazard Ltd’s business, properties, prospects and financial
condition, (v) the Holder was, as of the date of the Termination Agreement, and
is financially sophisticated and was and is able to fend for itself, could and
can bear the economic risk of the investment, and had, as of the date of the
Termination Agreement, and has such knowledge and experience in financial or
business matters that the Holder was and is capable of evaluating the merits and

 

-12-



--------------------------------------------------------------------------------

risks of the investment in the Securities, (vi) the Holder was, as of the date
of the Termination Agreement, and is, and will, upon any conversion of the Note,
be, an “accredited investor” and a “qualified institutional buyer” within the
meaning of current rules of the SEC, and (vii) none of the Holder’s operations
were, as of the date of the Termination Agreement, or are subject to the terms
or limitations of the U.S. Bank Holding Company Act of 1956, as amended (nor did
or does the Holder “control” (within the meaning of such act) any companies
which are so subject).

(b) The Holder hereby acknowledges and agrees, on behalf of itself and each
Holder (as defined in the Registration Rights Agreement to be entered into
pursuant to the Note), as follows: (i) the Securities are “restricted
securities” under U.S. federal securities laws inasmuch as they have been or
will be acquired by the Holder directly or indirectly from the issuer(s) in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration only
in certain limited circumstances; (ii) in the absence of an effective
registration statement covering the Securities, the Securities may only be
resold in a transaction exempt from registration; (iii) the Holder will not
directly or indirectly sell, transfer, pledge, hedge (including by way of short
selling) or otherwise encumber (“Transfer”) all or any portion of the Securities
unless (A) there is a registration statement declared effective by the SEC under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”) with respect to the Securities to
be Transferred and no stop order suspending the effectiveness of such
registration statement is then in effect under the Securities Act and no
proceedings for that purpose have then been instituted or (B) the Transfer is
made under a valid exemption to registration under the Securities Act (it being
understood this clause (iii) shall not prevent Intesa from selling,
transferring, pledging or hedging all or any portion of the shares of Lazard Ltd
Stock it shall receive upon conversion of the Note, so long as such sale,
transfer, pledge or hedge, as the case may be, is conducted in compliance with
the Securities Act as provided in this clause; provided however that this clause
(iii) (including this parenthetical) shall not modify the provisions and
requirements of Section 12 in any respect); and (iv) the certificates evidencing
the Securities will bear an appropriate legend regarding these restrictions.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantor and the Holder has caused this
Guaranty to be executed and delivered as of the date first above written.

 

LAZARD GROUP LLC By:  

 

Name:   Title:   BANCA INTESA S.P.A. By:  

 

Name:   Title:  

[Amended Guaranty Signature Page]

 

-14-